Exhibit 10.1

 

 

 

MATSON, INC.

 

 

$75,000,000 ORIGINAL PRINCIPAL AMOUNT OF 3.37% SERIES A SENIOR
GUARANTEED NOTES DUE 2027

 

 

NOTE PURCHASE AGREEMENT

 

 

December 21, 2016

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

AUTHORIZATION OF NOTES

 

1

 

 

 

 

2.

PURCHASE AND SALE OF NOTES

 

1

 

 

 

 

3.

CONDITIONS OF CLOSING

 

1

 

 

 

 

 

3A.

Certain Documents

 

2

 

3B.

Representations and Warranties; No Default

 

3

 

3C.

Purchase Permitted by Applicable Laws

 

3

 

3D.

Fees and Expenses

 

3

 

3E.

Private Placement Number

 

3

 

 

 

 

4.

PREPAYMENTS

 

3

 

 

 

 

 

4A.

Required Prepayments of Notes

 

3

 

4B.

Optional Prepayment with Yield-Maintenance Amount

 

4

 

4C.

Notice of Optional Prepayment

 

4

 

4D.

Application of Prepayments

 

4

 

4E.

Retirement of Notes

 

4

 

 

 

 

5.

AFFIRMATIVE COVENANTS

 

5

 

 

 

 

 

5A.

Financial Statements

 

5

 

5B.

Inspection of Property

 

6

 

5C.

Information Required by Rule 144A

 

6

 

5D.

Maintenance of Properties; Insurance

 

7

 

5E.

United States Citizen

 

7

 

5F.

Environmental and Safety Laws

 

7

 

5G.

Equal and Ratable Liens

 

7

 

5H.

Subsequent Guarantors; Release of Guarantors

 

8

 

5I.

Collateral

 

9

 

 

 

 

6.

NEGATIVE COVENANTS

 

9

 

 

 

 

 

6A.

Financial Covenants

 

9

 

6B.

Restricted Payments Limitation

 

10

 

6C.

Lien and Other Restrictions

 

10

 

6D.

Economic Sanctions, Etc.

 

14

 

 

 

 

7.

EVENTS OF DEFAULT

 

14

 

 

 

 

 

7A.

Acceleration

 

14

 

7B.

Rescission of Acceleration

 

17

 

7C.

Notice of Acceleration or Rescission

 

17

 

7D.

Other Remedies

 

17

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

8.

REPRESENTATIONS, COVENANTS AND WARRANTIES

 

18

 

 

 

 

 

8A.

Organization

 

18

 

8B.

Financial Statements

 

18

 

8C.

Actions Pending

 

18

 

8D.

Outstanding Debt

 

19

 

8E.

Title to Properties

 

19

 

8F.

Taxes

 

19

 

8G.

Conflicting Agreements and Other Matters

 

19

 

8H.

Offering of the Notes

 

19

 

8I.

Use of Proceeds; Regulation U, Etc.

 

20

 

8J.

ERISA

 

20

 

8K.

Governmental Consent

 

20

 

8L.

Holding Company and Investment Company Status

 

21

 

8M.

Possession of Franchises, Licenses, Etc.

 

21

 

8N.

Environmental and Safety Matters

 

21

 

8O.

Employee Relations

 

21

 

8P.

Shipping-Related Legislation

 

21

 

8Q.

Disclosure

 

21

 

8R.

Foreign Assets Control Regulations, Etc.

 

22

 

 

 

 

9.

REPRESENTATIONS OF THE PURCHASERS

 

22

 

 

 

 

 

9A.

Nature of Purchase

 

22

 

9B.

Source of Funds

 

23

 

9C.

Experience and Information

 

24

 

9D.

Rule 144

 

25

 

9E.

Legends

 

25

 

 

 

 

10.

DEFINITIONS; ACCOUNTING MATTERS

 

25

 

 

 

 

 

10A.

Yield-Maintenance Terms

 

25

 

10B.

Other Terms

 

27

 

10C.

Accounting Principles, Terms and Determinations; Changes in GAAP

 

37

 

 

 

 

11.

MISCELLANEOUS

 

38

 

 

 

 

 

11A.

Note Payments

 

38

 

11B.

Expenses

 

38

 

11C.

Consent to Amendments

 

39

 

11D.

Form, Registration, Transfer and Exchange of Notes

 

39

 

11E.

Persons Deemed Owners; Participations

 

40

 

11F.

Survival of Representations and Warranties; Entire Agreement

 

40

 

11G.

Successors and Assigns

 

40

 

11H.

Independence of Covenants

 

40

 

11I.

Notices

 

41

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

11J.

Descriptive Headings

 

41

 

11K.

Satisfaction Requirement

 

41

 

11L.

Governing Law

 

41

 

11M.

Payments Due on Non-Business Days

 

41

 

11N.

Severability

 

41

 

11O.

Jurisdiction and Process; Waiver of Jury Trial

 

42

 

11P.

Counterparts

 

43

 

11Q.

Binding Agreement

 

43

 

11R.

Confidentiality

 

43

 

Schedules and Exhibits

 

Purchaser Schedules

Exhibit A

—

Form of Note

Exhibit B

—

Form of Funding Instruction Letter

Exhibit C-1

—

Form of Multiparty Guaranty

Exhibit C-2

—

Form of Indemnity and Contribution Agreement

Exhibit C-3

—

Form of Hull No. 29 Security Agreement

Exhibit C-4

—

Form of Hull No. 30 Security Agreement

Schedule 6C(1)

—

Existing Liens

Schedule 8A

—

Material Subsidiaries/Material Domestic Subsidiaries

Schedule 8G

—

Agreements Restricting Incurrence of Debt

 

iii

--------------------------------------------------------------------------------

 


 

MATSON, INC.
1411 Sand Island Parkway
Honolulu, Hawaii 96819

 

As of December 21, 2016

 

The Purchasers named in the Purchaser Schedules hereto

c/o Metropolitan Life Insurance Company

One MetLife Way

Whippany, New Jersey 07981

 

Ladies and Gentlemen:

 

The undersigned, Matson, Inc., a Hawaii corporation (the “Company”), hereby
agrees with you as set forth below.

 

1.                                      AUTHORIZATION OF NOTES.

 

The Company has authorized the issue and sale of its 3.37% series A senior
guaranteed promissory notes due December 21, 2027 (as amended, restated,
supplemented or otherwise modified from time to time, the “Notes”, such term to
include any such notes issued in substitution or exchange therefor pursuant to
paragraph 11D of this Agreement) in the aggregate principal amount of
$75,000,000, to be dated the date of issue thereof, and to be substantially in
the form of Exhibit A attached hereto.  Certain capitalized terms used in this
Agreement are defined in paragraph 10; references to a “paragraph” are, unless
otherwise specified, to one of the paragraphs of this Agreement, and references
to an “Exhibit” or “Schedule” are, unless otherwise specified, to one of the
exhibits or schedules to this Agreement.

 

2.                                      PURCHASE AND SALE OF NOTES.

 

The Company hereby agrees to sell to each Purchaser and, subject to the terms
and conditions herein set forth, each Purchaser agrees to purchase from the
Company the aggregate principal amount of Notes set forth opposite such
Purchaser’s name in the Purchaser Schedules attached hereto at 100% of such
aggregate principal amount.  At a closing on December 21, 2016 (the “Closing
Day”) the Company will deliver to each Purchaser, at the offices of Vedder Price
P.C. at 275 Battery Street, Suite 2464, San Francisco, CA 94111, one or more
Notes, registered in such Purchaser’s name (or, if specified in the Purchaser
Schedule, in the name of the nominee for such Purchaser specified in the
Purchaser Schedule), evidencing the aggregate principal amount of Notes to be
purchased by such Purchaser and in the denomination or denominations specified
with respect to such Purchaser in the Purchaser Schedule against payment of the
purchase price thereof by transfer of immediately available funds, for credit to
such account or accounts as shall be specified in a letter on the Company’s
letterhead, in substantially the form of Exhibit B attached hereto, from the
Company to the Purchasers delivered prior to the Closing Day.

 

3.                                      CONDITIONS OF CLOSING.  Each Purchaser’s
obligation to purchase and pay for the Notes to be sold to such Purchaser on the
Closing Day is subject to the fulfillment to such Purchaser’s satisfaction, on
or before the Closing Day, of the following conditions:

 

--------------------------------------------------------------------------------


 

3A.                             Certain Documents.  Such Purchaser shall have
received the following, each dated the Closing Day (unless otherwise specified):

 

(i)                                     the Note(s) to be purchased by such
Purchaser;

 

(ii)                                  the Multiparty Guaranty, dated as of the
date hereof, made by the Guarantors in favor of the holders of the Notes, in the
form of Exhibit C-1 (as amended, restated, supplemented or otherwise modified
from time to time, the “Multiparty Guaranty”);

 

(iii)                               the Indemnity, Contribution and
Subordination Agreement, dated as of the date hereof, by and among the Credit
Parties, in the form of Exhibit C-2 (as amended, restated, supplemented or
otherwise modified from time to time, the “Indemnity and Contribution
Agreement”);

 

(iv)                              a copy of the Company’s written designation of
the holders of the Notes as “Additional Creditors” (as defined in the
Intercreditor Agreement), together with a Counterpart (as defined in the
Intercreditor Agreement) executed by each such holder, with each of the
foregoing having been prepared and delivered in accordance with Section 10 of
the Intercreditor Agreement;

 

(v)                                 a favorable opinion of (a) Gibson, Dunn &
Crutcher LLP, special counsel to the Credit Parties, in form and substance
satisfactory to such Purchaser, and (b) Goodsill Anderson Quinn & Stifel,
special counsel to the Credit Parties, in form and substance satisfactory to
such Purchaser (the Company hereby directs each such counsel to deliver such
opinion, agrees that the issuance and sale of the Notes will constitute a
reconfirmation of such direction, and understands and agrees that each Purchaser
receiving such an opinion is hereby authorized to rely on such opinion);

 

(vi)                              a favorable opinion of Vedder Price P.C.,
special counsel to the Purchasers, satisfactory to such Purchaser as to such
matters incident to the matters herein contemplated as it may reasonably
request;

 

(vii)                           certified copies of the resolutions of the Board
of Directors (or Board of Managers or other similar authorizing body) of each
Credit Party authorizing the execution and delivery of the Transaction Documents
to which such Person is a party (including, in the case of the Company, the
issuance, execution and delivery of the Notes), and of all documents evidencing
other necessary corporate or similar action and governmental approvals, if any,
with respect to this Agreement, the Notes and the other Transaction Documents;

 

(viii)                        a certificate of the Secretary or an Assistant
Secretary and one other officer of each Credit Party certifying the names and
true signatures of the officers of such Person authorized to sign the
Transaction Documents to which such Person is a party and the other documents to
be delivered hereunder;

 

(ix)                              certified copies of the articles of
incorporation and bylaws (or similar constitutive documents) of each Credit
Party;

 

2

--------------------------------------------------------------------------------


 

(x)                                 a good standing certificate for each Credit
Party from the secretary of state of the state of its formation (and, in the
case of Matson Navigation, the State of California), in each case dated as of a
recent date and such other evidence of the status of each Credit Party as such
Purchaser may reasonably request; and

 

(xi)                              additional documents or certificates with
respect to legal matters or corporate or other proceedings related to the
transactions contemplated hereby as may be reasonably requested by such
Purchaser.

 

3B.                             Representations and Warranties; No Default.  The
representations and warranties of each Credit Party contained in paragraph 8
hereof and in each other Transaction Document shall be true on and as of the
Closing Day (except to the extent such representations and warranties expressly
refer to an earlier date, in which case they shall be true on and as of such
earlier date); there shall exist on the Closing Day no Event of Default or
Default; and the Company shall have delivered to each Purchaser an Officer’s
Certificate, dated the Closing Day, to such effects.

 

3C.                             Purchase Permitted by Applicable Laws.  The
purchase of and payment for the Notes to be purchased by each Purchaser on the
terms and conditions herein provided (including the use of the proceeds of the
Notes by the Company) shall not violate any applicable law or governmental
regulation (including, without limitation, Section 5 of the Securities Act or
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and shall not subject such Purchaser to any tax, penalty, liability or other
onerous condition under or pursuant to any applicable law or governmental
regulation, and such Purchaser shall have received such certificates or other
evidence as it may request to establish compliance with this condition.  This
paragraph 3C is a closing condition and shall not be construed as a tax
indemnity.

 

3D.                             Fees and Expenses.  Without limiting the
provisions of paragraph 11B hereof, the Company shall have paid the reasonable
and documented fees, charges and disbursements of special counsel to the
Purchasers to the extent invoiced by no later than one (1) day prior to the
Closing Day.

 

3E.                             Private Placement Number.  A Private Placement
Number issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the
SVO) shall have been obtained for the Notes.

 

4.                                      PREPAYMENTS.  The Notes shall be subject
to required prepayment as and to the extent provided in paragraph 4A.  The Notes
shall also be subject to prepayment under the circumstances set forth in
paragraph 4B.  Any prepayment made by the Company pursuant to any other
provision of this paragraph 4 shall not reduce or otherwise affect its
obligation to make any required prepayment as specified in paragraph 4A.

 

4A.                             Required Prepayments of Notes.  Until the Notes
shall be paid in full, the Company shall apply to the prepayment thereof,
without premium, the sum of $5,769,230.77 on December 21, 2021 and on each
June 21 and December 21 thereafter through and including June 21, 2027,
inclusive, and such principal amounts of the Notes, together with interest
thereon to the prepayment dates, shall become due on such prepayment dates.  The
remaining outstanding

 

3

--------------------------------------------------------------------------------


 

principal amount of the Notes, together with any accrued and unpaid interest
thereon, shall become due on December 21, 2027, the maturity date of the Notes.

 

4B.                             Optional Prepayment with Yield-Maintenance
Amount.  The Notes shall be subject to prepayment, in whole at any time or from
time to time in part (in integral multiples of $100,000 and in a minimum amount
of $1,000,000), at the option of the Company, at 100% of the principal amount so
prepaid plus interest thereon to the prepayment date and the Yield-Maintenance
Amount, if any, with respect to each such Note.  Any partial prepayment of the
Notes pursuant to this paragraph 4B shall be applied in satisfaction of required
payments of principal in inverse order of their scheduled due dates.

 

4C.                             Notice of Optional Prepayment.  The Company
shall give the holder of each Note to be prepaid pursuant to paragraph 4B
irrevocable written notice of such prepayment not less than five Business Days
prior to the prepayment date, specifying such prepayment date, the aggregate
principal amount of the Notes to be prepaid on such date, the principal amount
of the Notes held by such holder to be prepaid on that date and that such
prepayment is to be made pursuant to paragraph 4B.  Notice of prepayment having
been given as aforesaid, the principal amount of the Notes specified in such
notice, together with interest thereon to the prepayment date and together with
the Yield-Maintenance Amount, if any, herein provided, shall become due and
payable on such prepayment date.  The Company shall, on or before the day on
which it gives written notice of any prepayment pursuant to paragraph 4B, give
telephonic notice of the principal amount of the Notes to be prepaid and the
prepayment date to each Significant Holder which shall have designated a
recipient for such notices in the Purchaser Schedule attached hereto or by
notice in writing to the Company.  Notwithstanding the foregoing, any notice of
prepayment of the Notes in whole given by the Company may state that such
prepayment notice is conditioned upon the effectiveness of other credit
facilities or capital raising, in which case such notice may be revoked by the
Company (by notice to the holders on or prior to the specified effective date)
if such condition is not satisfied.

 

4D.                             Application of Prepayments.  In the case of each
prepayment of less than the entire unpaid principal amount of all outstanding
Notes pursuant to paragraph 4A or 4B, the amount to be prepaid shall be applied
pro rata to all outstanding Notes (including, in the case of prepayments
pursuant to paragraph 4A for the purpose of this paragraph 4D only, all Notes
prepaid or otherwise retired or purchased or otherwise acquired by the Company
or any of its Subsidiaries or any other Affiliates other than by prepayment
pursuant to paragraph 4A or 4B) according to the respective unpaid principal
amounts thereof.

 

4E.                             Retirement of Notes.  The Company shall not, and
shall not permit any of its Subsidiaries or any other Affiliates to, prepay or
otherwise retire in whole or in part prior to their stated final maturity (other
than by prepayment pursuant to paragraphs 4A or 4B, or upon acceleration of such
final maturity pursuant to paragraph 7A), or purchase or otherwise acquire,
directly or indirectly, Notes held by any holder unless the Company or such
Subsidiary or Affiliate shall have offered to prepay or otherwise retire or
purchase or otherwise acquire, as the case may be, the same proportion of the
aggregate principal amount of Notes held by each other holder of Notes at the
time outstanding upon the same terms and conditions.  Any Notes so prepaid or
otherwise retired or purchased or otherwise acquired by the Company or any of
its

 

4

--------------------------------------------------------------------------------


 

Subsidiaries or other Affiliates shall not be deemed to be outstanding for any
purpose under this Agreement, except as provided in paragraph 4D.

 

5.                                      AFFIRMATIVE COVENANTS.  On and after the
Closing Day so long as any Note or amount due hereunder or under any other
Transaction Document (other than any contingent indemnification obligation) is
outstanding or unpaid, the Company covenants as follows:

 

5A.                             Financial Statements.  The Company covenants
that it will deliver to each holder of the Notes:

 

(i)                                     as soon as practicable and in any event
within 60 days after the end of each quarterly period (other than the last
quarterly period) in each fiscal year (or if earlier, 5 days after the date
required to be filed with the SEC), consolidated statements of income and cash
flows of the Company and its Subsidiaries for the period from the beginning of
the current fiscal year to the end of such quarterly period, and a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such
quarterly period, setting forth in each case in comparative form figures for the
corresponding period in the preceding fiscal year, all in reasonable detail and
certified by an authorized financial officer of the Company, subject only to
changes resulting from year-end adjustments;

 

(ii)                                  as soon as practicable and in any event
within 120 days after the end of each fiscal year (or if earlier, 5 days after
the date required to be filed with the SEC), consolidated statements of income
and cash flows of the Company and its Subsidiaries for such year and a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such year, setting forth in each case in comparative form corresponding figures
from the preceding annual audit, certified by independent public accountants of
recognized national standing whose opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit, provided that, so long as the Bank Credit Agreement
shall have a similar provision, it shall not be a violation of this
clause (ii) if the opinion accompanying the financial statements for the last
fiscal year prior to the Maturity Date (as defined in the Bank Credit Agreement)
is subject to a “going concern” or like qualification solely as a result of the
impending maturity of the Loans (as defined in the Bank Credit Agreement);

 

(iii)                               promptly upon transmission thereof, copies
of all such financial, proxy and information statements, notices and other
reports as are sent to the Company’s public stockholders and copies of all
registration statements (without exhibits) and all reports which are filed with
the Securities and Exchange Commission (or any governmental body or agency
succeeding to the functions of the Securities and Exchange Commission);

 

(iv)                              promptly upon receipt thereof, a copy of each
other material report submitted to the Company or any of its Subsidiaries by
independent accountants in connection with any material annual, interim or
special audit made by them of the books of the Company or such Subsidiary;

 

5

--------------------------------------------------------------------------------


 

(v)                                 promptly after the furnishing thereof,
copies of any certificate, statement or report furnished to any other lender to,
or holder of the debt securities of, the Company pursuant to the terms of any
indenture, loan, credit or similar agreement or instrument and not otherwise
required to be furnished to the holders of the Notes pursuant to any other
clause of this paragraph 5A; and

 

(vi)                              with reasonable promptness, such other
financial data as any holder of Notes may reasonably request.

 

The documents required to be delivered by clauses (i), (ii) and (iii) above (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which the Company shall provide each holder
of Notes (by electronic mail at such holder’s electronic mail address as set
forth on the Purchaser Schedule for such holder or at such other electronic mail
address as any such Purchaser shall have specified to the Company in writing)
with an electronic link to such documents.

 

Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Company will deliver to each holder of Notes an Officers’
Certificate (a) demonstrating (with computations in reasonable detail)
compliance with the covenants in paragraphs 6A(1), 6A(2), 6A(3), 6C(4) and
6C(6) (including with respect to each such covenant, where applicable, a
reconciliation from GAAP, as reflected in the financial statements then being
furnished, to the calculation of such financial covenants, after giving effect
to any change in accounting for Capitalized Lease Obligations which has occurred
after December 21, 2016), (b) listing each Material Subsidiary (and identifying
whether or not such Material Subsidiary is a Domestic Material Subsidiary) as of
the end of the applicable period to which the accompanying financial statements
pertain and (c) stating that there exists no Default or Event of Default, or if
any Default or Event of Default exists, specifying the nature and period of
existence thereof and what action the Company proposes to take with respect
thereto.

 

The Company also covenants that forthwith upon a Responsible Officer of the
Company obtaining actual knowledge of an Event of Default or Default, it will
deliver to each holder of Notes an Officers’ Certificate specifying the nature
and period of existence thereof and what action the Company proposes to take
with respect thereto.

 

5B.                             Inspection of Property.  The Company covenants
that it will permit any Person designated by any Significant Holder in writing,
at such Significant Holder’s expense, to visit and inspect any of the properties
of the Company and its Subsidiaries, to examine their books and financial
records and to make copies thereof or extracts therefrom and to discuss their
affairs, finances and accounts with the principal officers and the Company’s
independent certified public accountants, all at such reasonable times and as
often as such Significant Holder may reasonably request; provided that a
principal financial officer of the Company shall have reasonable prior notice
of, and may elect to be present during, discussions with the Company’s
independent public accountants.

 

5C.                             Information Required by Rule 144A.  The Company
covenants that it will, upon the request of the holder of any Note, provide such
holder, and any qualified institutional

 

6

--------------------------------------------------------------------------------


 

buyer designated by such holder, such financial and other information as such
holder may reasonably determine to be necessary in order to permit compliance
with the information requirements of Rule 144A under the Securities Act in
connection with the resale of Notes, except at such times as the Company is
subject to and in compliance with the reporting requirements of section 13 or
15(d) of the Exchange Act.  For the purpose of this paragraph 5C, the term
“qualified institutional buyer” shall have the meaning specified in Rule 144A
under the Securities Act.

 

5D.                             Maintenance of Properties; Insurance.  The
Company covenants that it shall, and shall cause its Subsidiaries to
(i) maintain or cause to be maintained in good repair, working order and
condition all material properties used or useful at that time in its business
and from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof and (ii) maintain insurance with reputable and
financially sound insurers in such amounts and against such liabilities and
hazards as is customarily maintained by other companies operating similar
businesses.

 

5E.                             United States Citizen.  The Company covenants
that it will, and will cause each of its Subsidiaries that owns or operates any
Vessel, at all times to preserve and maintain its status as a Section 2 Citizen.

 

5F.                              Environmental and Safety Laws.

 

(a)                                 The Company shall deliver promptly to each
holder of any Notes notice of (i) any material enforcement, cleanup, removal or
other material governmental or regulatory action instituted or, to the Company’s
best knowledge, threatened against the Company or any Material Subsidiary
pursuant to any Environmental and Safety Laws, (ii) all material Environmental
Liabilities and Costs against or in respect of the Company or any Material
Subsidiary or any of their respective material properties and (iii) the
Company’s or any Material Subsidiary’s discovery of any occurrence or condition
on any material real property adjoining or in the vicinity of any of its
properties that the Company or such Material Subsidiary has reason to believe
would cause such property or any material part thereof to be subject to any
material restrictions on its ownership, occupancy, transferability or use under
any Environmental and Safety Laws.

 

(b)                                 The Company shall, and shall cause its
Material Subsidiaries to, keep and maintain its properties and conduct its and
their operations in compliance in all material respects with all applicable
Environmental and Safety Laws except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

5G.                            Equal and Ratable Liens.  If the Company or any
of its Subsidiaries shall create, assume or otherwise incur any Lien upon any of
its property or assets, whether now owned or hereafter acquired, other than
Liens permitted by the provisions of paragraph 6C(1) (including in such
permitted Liens, without limitation, Liens securing Title XI Debt to the extent
such Title XI Debt is permitted Priority Debt), then the Company will make, or
will cause its Subsidiaries to make, effective provision whereby the obligations
evidenced by the Notes and under the other Transaction Documents will be secured
by such Liens equally and ratably with any and all other Debt thereby secured so
long as any such other Debt shall be so secured pursuant to an

 

7

--------------------------------------------------------------------------------


 

agreement or agreements (including security agreements and similar collateral
documents and an intercreditor agreement) reasonably acceptable to the Required
Holders.

 

5H.                            Subsequent Guarantors; Release of Guarantors. 
(a)  Together with each delivery of financial statements required by paragraphs
5A(i) or (ii), the Company shall notify the holders of the Notes in writing if
any Subsidiary has become a Material Domestic Subsidiary.  The Company covenants
that, upon the earlier of (i) 30 days after any notice referred to in the
immediately preceding sentence (or such longer period as determined in writing
by the Required Holders in their sole discretion) if such Subsidiary is not a
Guarantor at such time, and (ii) such time as any Person becomes a guarantor or
other obligor under the Bank Credit Agreement or any Other Note Agreement, the
Company shall cause such Person to (1) become a party to each of the Multiparty
Guaranty and the Indemnity and Contribution Agreement by executing and
delivering to the holders of the Notes a joinder or counterpart to the
Multiparty Guaranty and the Indemnity and Contribution Agreement, and
(2) deliver to the holders of the Notes such organization documents, resolutions
and favorable opinions of counsel, all in form, content and scope similar to
those delivered on the Closing Day or otherwise reasonably satisfactory to the
Required Holders.

 

(b)                                 If (i) any Guarantor ceases to be a Material
Domestic Subsidiary (based on the most recent financial statements delivered to
the holders of the Notes pursuant to paragraphs 5A(i) or (ii)), or (ii) if any
Person which has become a Guarantor by virtue of clause (ii) of the second
sentence of paragraph 5H(a) (and which is not at the applicable time of
determination a Material Domestic Subsidiary (based on the most recent financial
statements delivered to the holders of the Notes pursuant to paragraphs 5A(i) or
(ii))) ceases to be required to be a guarantor or other obligor of the credit
facilities under the Bank Credit Agreement and each Other Note Agreement, and
if, in the case of either of the immediately preceding clause (i) or (ii), after
giving effect to the release of such Guarantor of its obligations under the
Multiparty Guaranty, no Default or Event of Default would exist, then the
Company may deliver to each holder of Notes a certificate of a Responsible
Officer as to the foregoing requirements and, upon the later of (x) such
delivery and (y) concurrently with such time as that Guarantor has been released
from all of its obligations as a guarantor or other obligor of the credit
facilities under the Bank Credit Agreement and each Other Note Agreement, that
Guarantor shall be released automatically from all of its obligations under the
Multiparty Guaranty and the Indemnity and Contribution Agreement, without
further approval or action by any holder of Notes; provided that if any
consideration is given to any party to the Bank Credit Agreement or any Other
Note Agreement for such release of such Guarantor, then the holders of the Notes
shall be paid an amount equal to their ratable share of such consideration
concurrently therewith.

 

5I.                                 Collateral.  At any time and from time to
time, at the written election of the Company delivered to the holders of the
Notes (a “Collateral Election”), the Company shall deliver to the Collateral
Agent, or shall cause Matson Navigation and/or one or more other Guarantors, as
applicable, to deliver to the Collateral Agent, effective on such date or on a
Business Day thereafter as specified in the Collateral Election:  (i) one or
more Security Agreements (each duly executed by the applicable grantor under
such Security Agreement) and such other documents as are necessary for the due
perfection of the Collateral Agent’s Lien in the applicable Collateral; and
(ii) upon the original execution of each Security Agreement, resolutions in form
and substance relating thereto reasonably satisfactory to the Required

 

8

--------------------------------------------------------------------------------


 

Holders and the Collateral Agent.  In addition, from time to time on or after
the date hereof the Company may enter into additional note purchase and/or
credit agreements with lenders which are not party to the Intercreditor
Agreement as of the date hereof for purpose of such additional note purchase
and/or credit agreements, and the Company may designate, at the written election
of the Company delivered to the holders of the Notes, such lenders to become
parties to the Intercreditor Agreement.  Notwithstanding the foregoing, so long
as no Default has occurred and is continuing, the Company may, at any time and
from time to time, by written notice thereof of the Company delivered to the
holders of the Notes, elect to revoke, or cause Matson Navigation and/or one or
more other Guarantors, as applicable, to revoke any prior Collateral Election
with respect to one or more (as applicable) Security Agreements, and the holders
of the Notes hereby consent to the Collateral Agent’s delivering, at the expense
of the Company, such releases as are necessary to evidence the termination of
the applicable Liens.

 

6.                                      NEGATIVE COVENANTS.  On and after the
Closing Day so long as any Note or amount due hereunder or under any other
Transaction Document (other than any contingent indemnification obligation) is
outstanding or unpaid, the Company covenants as follows:

 

6A.                             Financial Covenants.  The Company will not
permit:

 

6A(1).              Consolidated Interest Coverage Ratio.  The Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Company to be
less than 3.50 to 1.00;

 

6A(2).              Consolidated Leverage Ratio.  The ratio (the “Consolidated
Leverage Ratio”) of (a) all Debt of the Company and Subsidiaries on a
consolidated basis at any time to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters then or most recently ended to exceed 3.25 to 1.00;
provided, however, that:  (i) in connection with any Acquisition that is not a
Hostile Acquisition and that is in an Eligible Business Line for which the
aggregate purchase consideration equals or exceeds $75,000,000, the maximum
permitted Consolidated Leverage Ratio, at the election of the Company, with
prior written notice from the Company to the holders of the Notes, shall
increase to 3.90 to 1.00, on one occasion during the term of this Agreement, for
the period beginning on the date of the consummation of such Acquisition and
continuing until the fourth consecutive fiscal quarter end which occurs on or
after the date of the consummation of such Acquisition, provided that the coupon
(including the default rate) for the Notes shall automatically, without further
consent or other action of any Person, be deemed to be increased by 0.45% per
annum during such period (and shall automatically, without further consent or
other action of any Person, be deemed to return to the original coupon
(including the default rate) after the end of such period); and (ii) in
connection with any purchase or construction of a new container ship for which
the aggregate purchase consideration or construction cost equals or exceeds
$125,000,000, the maximum permitted Consolidated Leverage Ratio, at the election
of the Company, with prior written notice from the Company to the holders of the
Notes delivered by the Company prior to the Specified Date (as defined below)
and specifying therein such Specified Date, shall increase to 3.50 to 1.00, on
one occasion during the term of this Agreement, for the period beginning on a
date determined by the Company between the commencement of payment for such
container ship and delivery of such container ship (the “Specified Date”) and
continuing until the fourth consecutive fiscal quarter end which occurs on or
after the Specified Date, provided that the coupon (including the default rate)
for the Notes shall automatically, without further consent or other action of
any Person, be deemed to be

 

9

--------------------------------------------------------------------------------


 

increased by 0.20% per annum during such period (and shall automatically,
without further consent or other action of any Person, be deemed to return to
the original coupon (including the default rate) after the end of such period);

 

6A(3).              Priority Debt.  The Company shall not permit:  (i) the
principal amount of Priority Debt at any time to exceed 20% of Consolidated
Tangible Assets as of the most recently ended fiscal quarter with respect to
which financial statements have been delivered pursuant to the requirements of
paragraphs 5A(i) or (ii) of this Agreement; provided, that such maximum
permitted percentage amount of Priority Debt shall be reduced to 17.5% upon the
earlier to occur of (a) such time, if any, as the Company or any of its
Subsidiaries acquires two new vessels for which the aggregate purchase
consideration for each vessel exceeds $100,000,000 and (b) December 31, 2017;
and (ii) the principal amount of Priority Debt that is not Title XI Priority
Debt at any time to exceed 10% of Consolidated Tangible Assets as of the most
recently ended fiscal quarter with respect to which financial statements have
been delivered pursuant to the requirements of paragraphs 5A(i) or (ii) of this
Agreement.

 

6B.                             Restricted Payments Limitation.  The Company
covenants that it will not pay or declare any dividend on any class of stock or
make any other distribution on account of any class of its stock, or redeem,
purchase or otherwise acquire (or permit any Subsidiary to redeem, purchase or
otherwise acquire), directly or indirectly, any shares of the Company’s stock
(all of the foregoing being herein called “Restricted Payments”) if at the time
any proposed Restricted Payment is to be made, or after giving effect to any
proposed Restricted Payment, a Default or an Event of Default exists or would
exist.

 

6C.                             Lien and Other Restrictions.  The Company
covenants that it will not and will not permit any Subsidiary to:

 

6C(1).              Liens.  Create, assume or suffer to exist any Lien upon any
of its property or assets, whether now owned or hereafter acquired (whether or
not provision is made for the equal and ratable securing of the obligations
evidenced by the Notes and under the other Transaction Documents in accordance
with the provisions of paragraph 5G), except

 

(i)                                     Liens for taxes not yet delinquent or
which are being actively contested in good faith by appropriate proceedings and
for which adequate reserves have been established to the extent required by
GAAP,

 

(ii)                                  Liens (other than Liens pursuant to ERISA)
incidental to the conduct of its business or the ownership of its property and
assets which were not incurred in connection with the borrowing of money or the
obtaining of advances or credit (including, without limitation, Liens on vessels
or equipment (a) for crew and stevedores wages, (b) for salvage and general
average, (c) arising by operation of law in the ordinary course of business in
operating, maintaining or repairing vessels, and (d) for damages arising from
maritime torts which are unclaimed, or which are claimed and are covered by
insurance and any deductible applicable thereto), and which do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business,

 

10

--------------------------------------------------------------------------------

 


 

(iii)                               Liens on property or assets of a Subsidiary
securing obligations of such Subsidiary to the Company or another Subsidiary,

 

(iv)                              Liens encumbering the CCF to the extent
incurred to secure the financing by the Company or Matson Navigation of
“qualified vessels” as defined in Section 607 of the Merchant Marine Act, 1936,
as amended,

 

(v)                                 Liens existing on the date of this Agreement
and listed on Schedule 6C(1), and any renewals or extensions thereof, provided
that the property covered thereby is not changed (except for accessions to such
property and the proceeds and the products therefrom) and the principal amount
of any indebtedness secured thereby is not increased,

 

(vi)                              Liens in cash collateral securing contingent
reimbursement obligations under standby letters of credit issued pursuant to the
Bank Credit Agreement (but excluding any such Liens required pursuant to
Section 8.02(c) of the Bank Credit Agreement, as such section was in effect on
June 4, 2012), provided that (a) no Event of Default or Event of Default (as
defined in the Bank Credit Agreement) exists, (b) the aggregate amount of all
such cash collateral does not at any time exceed $20,000,000, and (c) such cash
collateral does not secure such standby letters of credit for more than 60
consecutive days,

 

(vii)                           other Liens securing Debt and other obligations
not otherwise permitted by clauses (i) through (vi) above, inclusive; provided
that the aggregate amount of all Priority Debt does not, at any time, exceed the
level prohibited by paragraph 6A(3), provided further that, notwithstanding the
foregoing, the Company shall not, and shall not permit any Subsidiary to, create
or permit to exist any Lien on any property securing Debt or letters of credit
(to the extent any letters of credit otherwise would not constitute Debt
pursuant to the definition of such term) outstanding or issued under the Bank
Credit Agreement (other than (x) Collateral and/or (y) Liens permitted pursuant
to clause (vi) of this paragraph 6C(1)) unless and until the Notes shall be
secured equally and ratably with such Debt and letters of credit pursuant to an
agreement or agreements (including security agreements and similar collateral
documents and an intercreditor agreement) reasonably acceptable to the Required
Holders, provided further still that, notwithstanding anything to the contrary
in the immediately preceding proviso, (1) any cash which otherwise would secure
the Notes, the notes issued under any Other Note Agreements, and contingent
reimbursement obligations under letters of credit issued pursuant to the Bank
Credit Agreement may, at the option of the Company, separately secure the Notes,
the notes issued under any Other Note Agreements, and the contingent
reimbursement obligations under letters of credit issued pursuant to the Bank
Credit Agreement so long as the amount of cash which separately secures the
Notes at all times equals the amount of cash securing the contingent
reimbursement obligations under letters of credit issued under the Bank Credit
Agreement and (2) the amount of any cash securing the Notes at any time pursuant
to the immediately preceding clause (1) shall not be required to exceed the
principal amount of the Notes outstanding at such time,

 

(viii)                        (a) other Liens securing obligations that do not
constitute Debt, provided that the aggregate amount of such obligations does not
exceed $10,000,000 at any time

 

11

--------------------------------------------------------------------------------


 

and (b) other Liens securing obligations that do not constitute Debt provided
that the aggregate fair market value (as reasonably determined by the Company
acting in good faith) of all assets subject to such Lien does not exceed
$10,000,000,

 

(ix)                              any Lien securing obligations that do not
constitute Debt existing on any property of any Person at the time it becomes a
Subsidiary, or existing prior to the time of acquisition upon any property
acquired by the Company or any Subsidiary through purchase, merger or
consolidation or otherwise, whether or not assumed by the Company or such
Subsidiary; provided that any such Lien shall not encumber any other property of
the Company or such Subsidiary (other than proceeds of such acquired property),

 

(x)                                 any Lien existing on any property or assets
of Matson Alaska or its Subsidiaries immediately prior to the Horizon
Acquisition that secures the Horizon Notes; provided that such Lien shall secure
only those obligations that it secures on the date of the Horizon Acquisition,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof, and

 

(xi)                              any Lien created pursuant to any Collateral
Document;

 

6C(2).              Sole Borrower Under Bank Credit Agreement.  Modify the Bank
Credit Agreement in any manner that would result in any Person other than the
Company being a borrower thereunder;

 

6C(3).              Merger.  Enter into any transaction of merger, consolidation
or other combination with any other Person; provided that

 

(i)                                     the Company or any Subsidiary may
consummate any merger or consolidation or other combination the sole consequence
of which is to (i) reincorporate or reorganize in another jurisdiction in the
United States or (ii) with respect to any Subsidiary, change the form of entity;

 

(ii)                                  any Subsidiary may merge with the Company;
provided that the Company shall be the continuing or surviving corporation and
immediately after such merger no Event of Default shall exist,

 

(iii)                               any Subsidiary may merge with another
Subsidiary; provided that if a Material Domestic Subsidiary merges with a
Foreign Subsidiary, such Material Domestic Subsidiary shall be the surviving
Person and immediately after such merger no Event of Default shall exist, and

 

(iv)                              the Company or any Subsidiary may merge,
consolidate or combine with any other Person in connection with an Acquisition
permitted by paragraph 6C(6)(ii); provided that (a) immediately after such
merger, consolidation or combination, no Event of Default shall exist and (b) if
the Company is a party to such transaction, the Company will be the continuing
or surviving corporation;

 

6C(4).              Sale of Capital Assets.  Sell, lease or transfer or
otherwise dispose of any Capital Asset to any Person, except that (i) any Credit
Party may sell or otherwise dispose of any Capital

 

12

--------------------------------------------------------------------------------


 

Asset to any other Credit Party, (ii) any Subsidiary that is not a Credit Party
may sell or otherwise dispose of any Capital Asset to the Company or any other
Subsidiary and (iii) during any rolling twelve-month period, the Company or any
Subsidiary may sell or otherwise dispose of Capital Assets which constituted up
to 10% of the total value of the consolidated assets of Matson Navigation and
its Subsidiaries as of December 31, 2014, so long as (A) such Capital Assets
sold contributed less than 25% of the Consolidated Net Income of the Company in
each of the three fiscal years immediately preceding any such sale and (B) such
Capital Assets, when considered together with all other Capital Assets sold or
otherwise disposed of subsequent to December 31, 2014, do not constitute in
excess of 30% of the total value of the consolidated assets of Matson Navigation
and its Subsidiaries as of December 31, 2014, provided that this covenant shall
not apply to any Lien permitted hereunder;

 

6C(5).              Transactions with Affiliates and Stockholders.  Directly or
indirectly, purchase, acquire or lease any property from, or sell, transfer or
lease any property to, or otherwise deal with, in the ordinary course of
business or otherwise (i) any Affiliate (excluding directors and officers in
their capacity as such), (ii) any Person owning, beneficially or of record,
directly or indirectly, either individually or together with all other Persons
to whom such Person is related by blood, adoption or marriage, stock of the
Company or stock of any Person owning stock of the Company (of any class having
ordinary voting power for the election of directors) aggregating 5% or more of
such voting power or (iii) any Person related by blood, adoption or marriage to
any Person described or coming within the provisions of clause (i) or (ii) of
this paragraph 6C(5); provided that the following shall be permitted:  (a) such
transactions on terms no less favorable to the Company or any Subsidiary than if
no such relationship existed, (b) the sale or issuance by the Company of its
capital stock, (c) transactions between the Company and any Subsidiary, and
between or among Subsidiaries of the Company and (d) Restricted Payments made in
compliance with paragraph 6B; or

 

6C(6).              Loans, Advances and Investments.  Make or permit to remain
outstanding any loan or advance to, or own, purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any Person, or consummate any Acquisition, except that the
Company or any Subsidiary may

 

(i)                                     make or permit to remain outstanding
loans or advances to the Company or any Subsidiary,

 

(ii)                                  own, purchase or acquire stock,
obligations or securities of a Subsidiary and, so long as the Company is in
compliance with the financial covenants set forth in paragraph 6A on a pro-forma
basis immediately after giving effect to such transaction, consummate
Acquisitions,

 

(iii)                               acquire and own stock, obligations,
securities or other investments (a) consisting of extensions of credit arising
from the grant of trade credit, or received in settlement or partial settlement
thereof of obligations (including any Debt or trade credit) owing to the Company
or any Subsidiary or (b) received in satisfaction of judgments or pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of trade creditors or account debtors,

 

13

--------------------------------------------------------------------------------


 

(iv)                              make investments in accordance with the
resolutions of the Board of Directors of the Company; provided that such
resolutions authorize only investments rated investment grade by S&P, Moody’s,
or any other nationally recognized credit rating agency or investments in the
Company’s accounts receivable purchased or held by the CCF,

 

(v)                                 make any investment in any stock,
obligations or securities of, or any other interest in, or any capital
contribution to, an Eligible Business Line (subject in the case of any
Acquisition, to paragraph 6C(6)(ii)), and

 

(vi)                              make other investments, loans and advances
which in the aggregate (at original cost) do not exceed $30,000,000 at any time
outstanding;

 

notwithstanding the foregoing, (a) amounts in the CCF may be invested only as
provided in clause (iv) above, and (b) for the avoidance of doubt, this
paragraph 6C(6) shall not apply to any Guarantee.

 

6D.                             Economic Sanctions, Etc.  The Company will not,
and will not permit any Controlled Entity to (a) become (including by virtue of
being owned or controlled by a Blocked Person), own or control a Blocked Person
or (b) directly or indirectly (and, with respect to clause (ii) of this
sentence, knowingly after due inquiry) have any investment in or engage in any
dealing or transaction (including any investment, dealing or transaction
involving the proceeds of the Notes) with any Person if such investment, dealing
or transaction (i) would cause any holder of a Note or any affiliate of such
holder to be in violation of, or subject to sanctions under, any United States
law or regulation concerning or relating to economic sanctions applicable to
such holder (assuming, to the extent relevant, such holder or affiliate is not
otherwise in violation of, or subject to sanctions under, any such law or
regulation), or (ii) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions Laws, unless such Person has obtained all necessary general
or specific licenses in respect of such investment, dealing or transaction.

 

7.                                      EVENTS OF DEFAULT.

 

7A.                             Acceleration.  If any of the following events
shall occur and be continuing for any reason whatsoever (and whether such
occurrence shall be voluntary or involuntary or come about or be effected by
operation of law or otherwise):

 

(i)                                     the Company defaults in the payment of
(i) any principal of, or Yield-Maintenance Amount in respect of, any Note, or
(ii) any interest on any Note for more than five days after the same shall
become due, in either case either by the terms thereof or otherwise as herein
provided; or

 

(ii)                                  (a) an Event of Default (as defined in the
Bank Credit Agreement) has occurred and is continuing under the Bank Credit
Agreement, or (b) the Company or any Material Subsidiary defaults in any payment
of principal of, or premium or interest on, any Debt (other than the Notes)
beyond any period of grace provided with respect thereto, or the Company or any
Material Subsidiary fails to perform or observe any other agreement, term or
condition contained in any agreement relating to any such Debt (or any other
event under any such agreement occurs and is continuing) and the effect of

 

14

--------------------------------------------------------------------------------


 

such default, failure or other event is to cause, or permit the holder or
holders of such Debt (or a trustee on behalf of such holder or holders) to
cause, such Debt to become due (or to be required to be repurchased by the
Company or any Material Subsidiary) prior to any stated maturity; provided that
the aggregate amount of all Debt as to which such a payment default shall occur
or such a failure or other event causing or permitting acceleration (or resale
to a Company or any Material Subsidiary) shall occur and be continuing exceeds
$30,000,000; or

 

(iii)                               any representation or warranty made by any
Credit Party herein or in any other Transaction Document or by any Credit Party
or any of its officers in any writing furnished in connection with or pursuant
to this Agreement or any other Transaction Document shall be false or misleading
in any material respect on the date as of which made; or

 

(iv)                              the Company fails to perform or observe any
agreement contained in paragraph 5H or paragraph 6 hereof; or

 

(v)                                 any Credit Party fails to perform or observe
any other agreement, term or condition (not specified in clauses (i) or (iv) of
this paragraph 7A) contained in any Transaction Document on its part to be
performed or observed and such failure shall not be remedied within 30 days
after any Responsible Officer obtains actual knowledge thereof; or

 

(vi)                              any Credit Party or any Material Subsidiary
makes an assignment for the benefit of creditors or is generally not paying its
debts as such debts become due; or

 

(vii)                           any decree or order for relief in respect of any
Credit Party or any Material Subsidiary is entered under any bankruptcy,
reorganization, compromise, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or similar debtor relief law, whether now or hereafter
in effect (herein called the “Bankruptcy Law”), of the United States or another
applicable jurisdiction; or

 

(viii)                        any Credit Party or any Material Subsidiary
petitions or applies to any tribunal for, or consents to, the appointment of, or
taking possession by, a trustee, receiver, custodian, liquidator or similar
official of any such Credit Party or any such Material Subsidiary, or of any
substantial part of the assets of any such Credit Party or any such Material
Subsidiary, or commences a voluntary case under the Bankruptcy Law of the United
States or any proceedings (other than proceedings for the voluntary liquidation
and dissolution of a Material Subsidiary) relating to any Credit Party or any
Material Subsidiary under the Bankruptcy Law of any other jurisdiction; or

 

(ix)                              any petition or application of the type
described in clause (viii) of this paragraph 7A is filed, or any such
proceedings are commenced, against any Credit Party or any Material Subsidiary
and such Credit Party or such Material Subsidiary by any act indicates its
approval thereof, consent thereto or acquiescence therein, or an order, judgment
or decree is entered appointing any such trustee, receiver, custodian,
liquidator

 

15

--------------------------------------------------------------------------------


 

or similar official, or approving the petition in any such proceedings, and such
order, judgment or decree remains unstayed and in effect for more than 30 days;
or

 

(x)                                 any order, judgment or decree is entered in
any proceedings against any Credit Party decreeing the dissolution of such
Credit Party and such order, judgment or decree remains unstayed and in effect
for more than 30 days; or

 

(xi)                              (a) any Plan shall fail to satisfy the minimum
funding standards of ERISA or the Code for any plan year or part thereof or a
waiver of such standards or extension of any amortization period is sought or
granted under section 412 of the Code, (b) a notice of intent to terminate any
Plan shall have been or is reasonably expected to be filed with the PBGC or the
PBGC shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of such
proceedings, (c) the aggregate amount under all Plans of the fair market value
of the assets (within the meaning of section 303 of ERISA) is less than 70% of
the “Funding Target” (within the meaning of section 303 of ERISA), (d) the
Company or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV or ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (e) the Company
or any ERISA Affiliate withdraws from any Multiemployer Plan, or (f) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (a) through (f) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or

 

(xii)                           any judgment(s) or decree(s) in the aggregate
amount of $25,000,000 or more shall be entered against the Company or any of its
Material Subsidiaries that are not paid or fully covered (beyond any applicable
deductibles) by insurance and such judgment(s) or decree(s) shall not have been
vacated, discharged or stayed or bonded pending appeal within 60 days from the
entry thereof; or

 

(xiii)                        any Transaction Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the obligations evidenced
by the Notes and under the other Transaction Documents, ceases to be in full
force and effect; or any Credit Party or any other Person contests in any manner
the validity or enforceability of any Transaction Document; or any Credit Party
denies that it has any or further liability or obligation under any Transaction
Document, or purports to revoke, terminate or rescind any Transaction Document;
or

 

(xiv)                       there occurs any Change of Control;

 

then (a) if such event is an Event of Default specified in clause (vii),
(viii) or (ix) of this paragraph 7A with respect to the Company or Matson
Navigation, all of the Notes at the time outstanding shall automatically become
immediately due and payable together with interest

 

16

--------------------------------------------------------------------------------


 

accrued thereon and the Yield-Maintenance Amount with respect thereto, without
presentment, demand, protest or notice of any kind, all of which are hereby
waived by the Company and Matson Navigation, and (b) with respect to any event
constituting an Event of Default, the Required Holder(s) may at its or their
option, by notice in writing to the Company, declare all of the Notes to be, and
all of the Notes shall thereupon be and become, immediately due and payable
together with interest accrued thereon and together with the Yield-Maintenance
Amount, if any, with respect to each Note, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company.

 

7B.                             Rescission of Acceleration.  At any time after
any or all of the Notes shall have been declared immediately due and payable
pursuant to paragraph 7A, the Required Holder(s) may, by notice in writing to
the Company, rescind and annul such declaration and its consequences if (i) the
Company shall have paid all overdue interest on the Notes, the principal of and
Yield-Maintenance Amount, if any, payable with respect to any Notes which have
become due otherwise than by reason of such declaration, and interest on such
overdue interest and overdue principal and Yield-Maintenance Amount at the rate
specified in the Notes, (ii) the Company shall not have paid any amounts which
have become due solely by reason of such declaration, (iii) all Events of
Default and Defaults, other than non-payment of amounts which have become due
solely by reason of such declaration, shall have been cured or waived pursuant
to paragraph 11C, and (iv) no judgment or decree shall have been entered for the
payment of any amounts due pursuant to the Notes or this Agreement.  No such
rescission or annulment shall extend to or affect any subsequent Event of
Default or Default or impair any right arising therefrom.

 

7C.                             Notice of Acceleration or Rescission.  Whenever
any Note shall be declared immediately due and payable pursuant to paragraph 7A
or any such declaration shall be rescinded and annulled pursuant to
paragraph 7B, the Company shall forthwith give written notice thereof to the
holder of each Note at the time outstanding.

 

7D.                             Other Remedies.  If any Event of Default or
Default shall occur and be continuing, the holder of any Note may proceed to
protect and enforce its rights under this Agreement, the other Transaction
Documents and such Note by exercising such remedies as are available to such
holder in respect thereof under applicable law, either by suit in equity or by
action at law, or both, whether for specific performance of any covenant or
other agreement contained in this Agreement or any other Transaction Document or
in aid of the exercise of any power granted in this Agreement or any other
Transaction Document.  No remedy conferred in this Agreement or any other
Transaction Document upon the holder of any Note is intended to be exclusive of
any other remedy, and each and every such remedy shall be cumulative and shall
be in addition to every other remedy conferred herein or now or hereafter
existing at law or in equity or by statute or otherwise.

 

8.                                      REPRESENTATIONS, COVENANTS AND
WARRANTIES.  The Company represents, covenants and warrants as follows,
immediately before and immediately after giving effect to the sale of the Notes
on the Closing Day:

 

8A.                             Organization.  The Company and each Material
Subsidiary is duly organized, validly existing and in good standing under the
laws of the state of its organization.  The

 

17

--------------------------------------------------------------------------------


 

Company and each Material Subsidiary has the full power and authority to own its
properties and to carry on its business as now being conducted.  Each Credit
Party has full power, authority and right to execute and deliver, and to perform
and observe, the provisions of the Transaction Documents to which it is a party
and to carry out the transactions contemplated by such Transaction Documents. 
The execution, delivery and performance of the Transaction Documents to which
any Credit Party is a party have been duly authorized by all necessary corporate
and other action, and, when duly executed and delivered, will be the legal,
valid and binding obligations of such Credit Party, enforceable against it in
accordance with their respective terms.  Set forth on Schedule 8A is a list as
of the date of this Agreement of each Material Subsidiary, together with
information identifying each Material Domestic Subsidiary as of such date.

 

8B.                             Financial Statements.  The Company has furnished
each Purchaser with the following financial statements, identified by a
principal financial officer of the Company:  (i) consolidated balance sheets of
the Company and its Subsidiaries as of each of December 31, 2013, December 31,
2014 and December 31, 2015, and consolidated statements of income, shareholders’
equity and cash flows of the Company and its Subsidiaries for each such year,
certified by Deloitte & Touche; and (ii) a consolidated balance sheet of the
Company and its Subsidiaries as of September 30, 2016 and the comparable
quarterly period in the preceding fiscal year and consolidated statements of
income, stockholders’ equity and cash flows of the Company and its Subsidiaries
for the period from the beginning of the fiscal year in which such quarterly
period is included to the end of such quarterly period, prepared by the
Company.  Such financial statements (including any related schedules and/or
notes) are true and correct in all material respects (subject, as to interim
statements, to changes resulting from audits and year-end adjustments), have
been prepared in accordance with GAAP consistently applied throughout the
periods involved and show all liabilities, direct and contingent, of the Company
and its Subsidiaries required to be shown in accordance with such principles. 
The balance sheets fairly present the condition of the Company and its
Subsidiaries as at the dates thereof, and the statements of income,
shareholders’ equity and cash flows fairly present the results of the operations
and cash flows of the Company and its Subsidiaries for the periods indicated. 
No material adverse change in the business, condition (financial or otherwise)
operations or prospects of the Company and its Subsidiaries, taken as a whole,
has occurred since December 31, 2015.

 

8C.                             Actions Pending.  There is no action, suit,
investigation or proceeding pending or, to the knowledge of the Company,
threatened against the Company or any Subsidiary or any properties or rights of
the Company or any Subsidiary, by or before any court, arbitrator or
administrative or governmental body which could reasonably be expected to result
in any Material Adverse Effect.

 

8D.                             Outstanding Debt.  Neither the Company nor any
Subsidiary has any Debt outstanding that is prohibited by paragraph 6A(2) or
paragraph 6A(3).  There exists no event of default under the provisions of any
instrument evidencing any Debt of the Company or any Subsidiary or of any
agreement relating thereto.

 

8E.                             Title to Properties.  The Company has and each
Subsidiary has good and indefeasible title to its respective real properties
(other than properties which it leases) and good

 

18

--------------------------------------------------------------------------------


 

title to all of its other properties and assets, including the properties and
assets reflected in the most recent audited balance sheet referred to in
paragraph 8B (other than properties and assets disposed of in the ordinary
course of business) except where the failure to have such good title would not
reasonably be expected to have a Material Adverse Effect, subject to no Liens of
any kind except Liens permitted by paragraph 6C(1).  There is no material
default, nor any event that, with notice or lapse of time or both, would
constitute such a material default under any material lease to which either the
Company or any Subsidiary is a lessee, lessor, sublessee or sublessor.

 

8F.                              Taxes.  The Company has and each Material
Subsidiary has filed all federal and state income tax and all other material tax
and informational returns which are required to be filed by it.  The Company and
each such Subsidiary has paid all taxes as shown on its returns and on all
assessments received to the extent that such taxes are not yet delinquent,
except such taxes as are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP.

 

8G.                            Conflicting Agreements and Other Matters. 
Neither the execution and delivery of this Agreement, the Notes or any other
Transaction Document, nor the offering, issuance and sale of the Notes, nor
fulfillment of nor compliance with the terms and provisions of this Agreement,
the Notes or any other Transaction Document will conflict with, or result in a
breach of the terms, conditions or provisions of, or constitute a default under,
or result in any violation of, or result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary pursuant to, their
respective articles or incorporation or bylaws (or other comparable governing
documents, as applicable), any award of any arbitrator or any agreement,
instrument, order, judgment, decree, statute, law, rule or regulation to which
the Company or any Subsidiary is subject.  As of the date of this Agreement,
neither the Company nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing any of their respective
Debt, any agreement relating thereto or any other contract or agreement which
restricts or otherwise limits the incurring of Debt pursuant hereto, except as
set forth on Schedule 8G hereto.

 

8H.                            Offering of the Notes.  Neither the Company nor
any agent acting on its behalf has, directly or indirectly, offered the Notes or
any similar security of the Company for sale to, or solicited any offers to buy
the Notes or any similar security of the Company from, or otherwise approached
or negotiated with respect thereto with, any Person or Persons other than the
Purchasers and not more than 5 other Institutional Investors, each of which has
been offered such security at a private sale for investment, and neither the
Company nor any agent acting on its behalf has taken or will take any action
which would subject the issuance or sale of the Notes to the provisions of
Section 5 of the Securities Act or to the provisions of any securities or blue
sky law of any applicable jurisdiction.

 

8I.                                 Use of Proceeds; Regulation U, Etc.  The
proceeds of sale of the Notes will be used to repay indebtedness, for vessel
construction and for other general corporate purposes.  None of the proceeds of
the Notes have been or will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of purchasing or carrying any “margin
stock” (as defined in Regulation U (12 CFR Part 221) of the Board of Governors
of the Federal Reserve System (herein called “margin stock”)) or for the purpose
of maintaining, reducing or

 

19

--------------------------------------------------------------------------------


 

retiring any indebtedness which was originally incurred to purchase or carry any
stock that is currently a margin stock or for any other purpose which might
constitute this transaction a “purpose credit” within the meaning of such
Regulation U.  Neither the Company nor any agent acting on its behalf has taken
or will take any action which might cause this Agreement, the Notes or any other
Transaction Document to violate Regulation U, Regulation T or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
the Exchange Act, in each case as in effect now or as the same may hereafter be
in effect.  After applying the proceeds of the Notes, margin stock (within the
meaning of Regulation U) will not constitute more than 25% of the value of the
assets (either of the Company alone or the Company and its Subsidiaries on a
consolidated basis.

 

8J.                               ERISA.  No accumulated funding deficiency (as
defined in section 302 of ERISA and section 412 of the Code), whether or not
waived, exists with respect to any Plan (other than a Multiemployer Plan).  No
liability to the PBGC has been or is expected by the Company or any ERISA
Affiliate to be incurred with respect to any Plan (other than a Multiemployer
Plan) by the Company, any Subsidiary or any ERISA Affiliate which is or would be
materially adverse to the business, condition (financial or otherwise) or
operations of the Company and its Subsidiaries taken as a whole.  None of the
Company, any of its Subsidiaries or any ERISA Affiliate has incurred or
presently expects to incur any withdrawal liability under Title IV of ERISA with
respect to any Multiemployer Plan which is or would reasonably be expected to
have a Material Adverse Effect.  The execution and delivery of this Agreement
and the other Transaction Documents and the issuance and sale of the Notes were
and will be exempt from, or did not and will not involve any transaction which
is subject to the prohibitions of, section 406 of ERISA and did not and will not
involve any transaction in connection with which a penalty could be imposed
under section 502(i) of ERISA or a tax could be imposed pursuant to section 4975
of the Code.  The representation by the Company in the next preceding sentence
is made in reliance upon and subject to the accuracy of the representation in
paragraph 9B of this Agreement.

 

8K.                            Governmental Consent.  None of the nature of the
Company or any of its Subsidiaries, or any of their respective businesses or
properties, or any relationship between the Company or a Subsidiary and any
other Person, or any circumstance in connection with the offering, issuance,
sale or delivery of the Notes is such as to require as of the Closing Day on the
part of the Company or any Subsidiary any authorization, consent, approval,
exemption or other action by, notice to or filing with any court, administrative
or governmental body (other than routine filings after the Closing Day with the
SEC and/or state blue sky authorities) in connection with (i) the execution and
delivery of this Agreement or the other Transaction Documents, (ii) the
offering, issuance, sale or delivery of the Notes or (iii) fulfillment of or
compliance with the terms and provisions of this Agreement, the Notes or the
other Transaction Documents, in each case that has not been obtained.

 

8L.                             Holding Company and Investment Company Status. 
Neither the Company nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or a “public utility” within the meaning of the
Federal Power Act, as amended.

 

8M.                          Possession of Franchises, Licenses, Etc.  The
Company and its Subsidiaries possess all material franchises, certificates,
licenses, development and other permits and other

 

20

--------------------------------------------------------------------------------


 

authorizations from governmental political subdivisions or regulatory
authorities and all patents, trademarks, service marks, trade names, copyrights,
licenses, easements, rights of way and other rights (collectively, “Material
Rights”), free from burdensome restriction, that are necessary in the judgment
of the Company in any material respect for the ownership, maintenance and
operation of their business, properties and assets, and neither the Company nor
any of its Subsidiaries is in violation of any Material Rights in any material
respect.  No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such Material Rights,
or which materially and adversely affects the rights of the Company or its
Subsidiaries thereunder.

 

8N.                             Environmental and Safety Matters.  The Company
and its Subsidiaries and all of their respective properties and facilities have
complied at all times and in all respects with all Environmental and Safety Laws
except where failure to comply would not result in a Material Adverse Effect.

 

8O.                            Employee Relations.  Neither the Company nor any
Subsidiary is the subject of (i) any material strike, work slowdown or stoppage,
union organizing drive or other similar activity or (ii) any material action,
suit, investigation or other proceeding involving alleged employment
discrimination, unfair termination, employee safety or similar matters or, to
the best knowledge of the Company, is any such event imminent or likely to occur
except those which, individually or in aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

8P.                              Shipping-Related Legislation.  To the best
knowledge of the Company, no legislation has been introduced or enacted to
either repeal or substantially modify Section 27 of the Merchant Marine Act,
1920, as amended to the date of this Agreement, commonly referred to as the
Jones Act in a manner that could reasonably be expected to have a Material
Adverse Effect.

 

8Q.                            Disclosure.  Neither this Agreement, any other
Transaction Document nor any other document, certificate or statement furnished
to any Purchaser by or on behalf of the Company or Matson Navigation in
connection herewith contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein, taken as a whole, not misleading in light of the circumstances
under which they were made; provided, that with respect to projections and other
pro forma financial information included in such information, the Company only
represents that such information was prepared in good faith based upon estimates
and assumptions believed by the preparer thereof to be reasonable at the time
made, it being recognized by the Purchasers that such financial information as
it relates to future events is not to be viewed as a fact and that actual
results during the period or periods covered by such financial information may
differ from the projected results set forth therein by a material amount.

 

8R.                             Foreign Assets Control Regulations, Etc.

 

(a)                                 Neither the Company nor any Controlled
Entity (i) is a Blocked Person, (ii) has been notified that its name appears or
may in the future appear on a State Sanctions List or (iii) is a target of
sanctions that have been imposed by the United Nations or the European Union.

 

21

--------------------------------------------------------------------------------


 

(b)                                 Neither the Company nor any Controlled
Entity (i) has violated, been found in violation of, or been charged or
convicted under, any applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws or (ii) to the Company’s knowledge, is
under investigation by any Governmental Authority for possible violation of any
applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or
Anti-Corruption Laws.

 

(c)                                  No part of the proceeds from the sale of
the Notes hereunder:

 

(i)                                     assuming, to the extent relevant,
compliance by each of the Purchasers with U.S. Economic Sanctions laws,
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (A) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, (B) for any purpose that would cause any
Purchaser to be in violation of any U.S. Economic Sanctions Laws or
(C) otherwise in violation of any U.S. Economic Sanctions Laws;

 

(ii)                                  will be used, directly or indirectly, in
violation of, or cause any Purchaser to be in violation of, any applicable
Anti-Money Laundering Laws; or

 

(iii)                               will be used, directly or indirectly, for
the purpose of making any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage, in each case which would be in
violation of, or cause any Purchaser to be in violation of, any applicable
Anti-Corruption Laws.

 

9.                                      REPRESENTATIONS OF THE PURCHASERS.  Each
Purchaser represents as follows:

 

9A.                             Nature of Purchase.  Such Purchaser is acquiring
the Notes purchased by it hereunder for the purpose of investment for its own
account or for the account of funds that it manages for investment purposes and
not with a view to or for sale in connection with any distribution thereof
within the meaning of the Securities Act, provided that the disposition of such
Purchaser’s property shall at all times be and remain within its control.  Such
Purchaser has no present intention of selling, granting participation in, or
otherwise distributing any of the Notes to be issued to it in any transaction
which would be in violation of the securities laws of the United States of
America or any state or other jurisdiction thereof, without prejudice, however,
to Purchaser’s rights at all times to sell or otherwise dispose of all or any
part of such securities under a registration under Securities Act or under an
exemption from such registration available under the Securities Act and subject,
nevertheless, to the disposition of such Purchaser’s property being at all times
within its control.  Such Purchaser acknowledges that the Notes will not, on the
Closing Day, be registered under the Securities Act, on the grounds that the
sale provided for in this Agreement and the issuance of securities hereunder is
exempt from registration under the Securities Act, and that the Company’s
reliance on such exemption is predicated on the representations set forth in
this Article 9.

 

22

--------------------------------------------------------------------------------


 

9B.                             Source of Funds.  At least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

 

(i)                                     the Source is an “insurance company
general account” (as that term is defined in the United States Department of
Labor’s Prohibited Transaction Exemption (“PTE”) 95-60) in respect of which the
reserves and liabilities (as defined by the annual statement for life insurance
companies approved by the National Association of Insurance Commissioners (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

(ii)                                  the Source is a separate account that is
maintained solely in connection with such Purchaser’s fixed contractual
obligations under which the amounts payable, or credited, to any employee
benefit plan (or its related trust) that has any interest in such separate
account (or to any participant or beneficiary of such plan (including any
annuitant)) are not affected in any manner by the investment performance of the
separate account; or

 

(iii)                               the Source is either (a) an insurance
company pooled separate account, within the meaning of PTE 90-1, or (b) a bank
collective investment fund, within the meaning of the PTE 91-38 and, except as
disclosed by such Purchaser to the Company in writing pursuant to this
clause (iii), no employee benefit plan or group of plans maintained by the same
employer or employee organization beneficially owns more than 10% of all assets
allocated to such pooled separate account or collective investment fund; or

 

(iv)                              the Source constitutes assets of an
“investment fund” (within the meaning of Part VI of PTE 84-14 (the “QPAM
Exemption”)) managed by a “qualified professional asset manager” or “QPAM”
(within the meaning of Part VI of the QPAM Exemption), no employee benefit
plan’s assets that are managed by the QPAM in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Part VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, represent more than 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM maintains an ownership interest in the Company that would
cause the QPAM and the Company to be “related” within the meaning of
Part VI(h) of the QPAM Exemption and (a) the identity of such QPAM and (b) the
names of any employee benefit plans whose assets in the investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate

 

23

--------------------------------------------------------------------------------


 

(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization, represent 10% or more of the assets of such
investment fund, have been disclosed to the Company in writing pursuant to this
clause (iv); or

 

(v)                                 the Source constitutes assets of a “plan(s)”
(within the meaning of Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed
by an “in-house asset manager” or “INHAM” (within the meaning of Part IV(a) of
the INHAM Exemption), the conditions of Part I(a), (g) and (h) of the INHAM
Exemption are satisfied, neither the INHAM nor a person controlling or
controlled by the INHAM (applying the definition of “control” in
Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest in the Company
and (a) the identity of such INHAM and (b) the name(s) of the employee benefit
plan(s) whose assets constitute the Source have been disclosed to the Company in
writing pursuant to this clause (v); or

 

(vi)                              the Source is a governmental plan; or

 

(vii)                           the Source is one or more employee benefit
plans, or a separate account or trust fund comprised of one or more employee
benefit plans, each of which has been identified to the Company in writing
pursuant to this clause (vii); or

 

(viii)                        the Source does not include assets of any employee
benefit plan, other than a plan exempt from the coverage of ERISA.

 

As used in this paragraph 9B, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

 

9C.                             Experience and Information.  Such Purchaser: 
(a) is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act; (b) understands that the Notes have not
been registered under the Securities Act, or under any state securities laws,
and are being offered and sold in reliance upon federal and state exemptions for
transactions not involving any public offering; (c) by and through its officers
or investment advisor (each of whom has such knowledge and experience in
financial and business matters as to be capable of evaluating such Purchaser’s
investment), has such knowledge and experience in financial and business matters
as to be capable of evaluating its investment, and such Purchaser has the
ability to bear the economic risks of its investment; (d) by and through its
officers or investment advisor, has reviewed this Agreement, including all
exhibits and schedules hereto, and has received the financial statements
referred to in paragraph 8B; and (e) by and through its officers or investment
advisor, has had, during the course of the transactions contemplated hereby and
prior to its receipt of the Notes be purchased by it, the opportunity to ask
questions of, and has received answers from, the Company concerning the
transactions contemplated hereby and to obtain any additional information which
the Company possesses or could acquire without unreasonable effort or expense;
provided, however, that nothing in this representation nor any such
investigation by such Purchaser or by its officers or investment advisor shall
limit, diminish, or constitute a waiver of any representation or warranty made
under this Agreement or any Transaction Document by the Company and or impair
any rights which such Purchaser may have with respect thereto.

 

24

--------------------------------------------------------------------------------


 

9D.                             Rule 144.  Such Purchaser understands that the
Notes may not be sold, transferred, or otherwise disposed of without
registration under the Securities Act or the availability of an exemption
therefrom and that in the absence of such registration or exemption, the Notes
must be held indefinitely.  In particular, such Purchaser is aware that the
Notes may not be sold pursuant to Rule 144 promulgated under the Securities Act
unless all of the applicable conditions of such rule are met, and that the
Company is making no representation that such conditions will be met in the
future.  Such Purchaser represents that, in the absence of an effective
registration statement covering the Notes, it will sell, transfer, or otherwise
dispose of the Notes only in a manner consistent with its representations set
forth in paragraph 9A.

 

9E.                             Legends.  Such Purchaser understands that the
certificates evidencing the Notes will bear the following legends, in addition
to any legend required by applicable state securities laws:

 

“THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED
FOR SALE, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN EXEMPTION FROM THE
REQUIREMENT FOR SUCH A REGISTRATION STATEMENT.”

 

10.                               DEFINITIONS; ACCOUNTING MATTERS.  For the
purpose of this Agreement, the terms defined in paragraphs 10A and 10B (or
within the text of any other paragraph) shall have the respective meanings
specified therein and all accounting matters shall be subject to determination
as provided in paragraph 10C.

 

10A.                      Yield-Maintenance Terms.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City or San Francisco, California are required or
authorized to be closed.

 

“Called Principal” means, with respect to any Note, the principal of such Note
that (i) is to be prepaid pursuant to paragraph 4B or (ii) has become or is
declared to be immediately due and payable pursuant to paragraph 7A, as the
context requires.

 

“Designated Spread” means 50 basis points.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (converted to reflect the
periodic basis on which interest on such Note is payable, if payable other than
on a semiannual basis) equal to the Reinvestment Yield with respect to such
Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the Designated Spread over the yield to maturity implied by (i) the ask-side
yields reported, as of 10:00 a.m. (New York City time) on the Business Day next
preceding the Settlement Date with

 

25

--------------------------------------------------------------------------------


 

respect to such Called Principal, on the display designated as “Page PX1” on the
Bloomberg Financial Services Screen (or such other display as may replace
Page PX1 on the Bloomberg Financial Services Screen or, if Bloomberg Financial
Services shall cease to report such yields or shall cease to be MetLife’s
customary source of information for calculating yield-maintenance amounts on
privately placed notes, then such source as is then MetLife’s customary source
of such information), for actively traded U.S. Treasury securities having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date, or if such yields shall not be reported as of such time or the
yields reported as of such time shall not be ascertainable, (ii) the Treasury
Constant Maturity Series yields reported, for the latest day for which such
yields shall have been so reported as of the Business Day next preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. 
Such implied yield shall be determined, if necessary, by (a) converting U.S.
Treasury bill quotations to bond-equivalent yields in accordance with accepted
financial practice and (b) interpolating linearly between yields reported for
various maturities.  The Reinvestment Yield shall be rounded to the same number
of decimal places as appears in the coupon of the applicable Note.

 

“Remaining Average Life” means, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due on or after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal (i) is to be prepaid pursuant to
paragraph 4B or (ii) has become or is declared to be immediately due and payable
pursuant to paragraph 7A, as the context requires.

 

“Yield-Maintenance Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Called Principal of such Note
over the sum of (i) such Called Principal plus (ii) interest accrued thereon as
of (including interest due on) the Settlement Date with respect to such Called
Principal.  The Yield-Maintenance Amount shall in no event be less than zero.

 

10B.                      Other Terms.

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or
substantially all of the property of, or a line of business or division of,
another Person or (b) at least a majority of the

 

26

--------------------------------------------------------------------------------


 

voting capital stock or other equity interests of another Person, in each case
whether or not involving a merger or consolidation with such other Person.

 

“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under direct or indirect common control with, the Company.  A Person shall be
deemed to control another Person if such first Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agreement” is defined in paragraph 11C.

 

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act.

 

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

 

“Bank Credit Agreement” means that certain Credit Agreement, dated as of
June 4 2012, by and among the Company, Bank of America, N.A., First Hawaiian
Bank and the other lenders and financial institutions party thereto, as amended
by that certain First Amendment to Credit Agreement dated as of July 30, 2015,
and as the same may be further amended, amended and restated, supplemented,
refinanced, replaced or otherwise modified from time to time.

 

“Bankruptcy Law” is defined in clause (vii) of paragraph 7A.

 

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

 

“Business Day” is defined in paragraph 10A.

 

“Capital Assets” means all assets other than current assets, and shall not
include any amounts in the Capital Construction Fund.

 

“Capital Construction Fund” means the fund established and maintained by Company
in accordance with Section 607 of the Merchant Marine Act, 1936, as amended.

 

“Capitalized Lease Obligations” means, with respect to any Person, any rental
obligation of such Person which, under GAAP in effect as of December 21, 2016,
is or will be

 

27

--------------------------------------------------------------------------------


 

required to be capitalized on the books of such Person, taken at the amount
thereof accounted for as indebtedness (net of interest expense) in accordance
with such principles.

 

“CCF” means the capital construction fund created under Matson Navigation’s
Capital Construction Fund Agreement with the United States of America through
the Maritime Administrator.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. Section 9601 et. seq.), as amended, and the regulations
promulgated thereunder.

 

“CFC” means a controlled foreign corporation (as that term is defined in
Section 957(a) of the Code).

 

“Change of Control” means (i) the acquisition by any “person” or “group” (as
such terms are used in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange
Act of 1934) of outstanding shares of voting stock of the Company representing
more than 50% of voting control of the Company, or (ii) the failure of the
Company to own 100% of the equity interest of Matson Navigation at any time.

 

“Closing Day” is defined in paragraph 2.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means a collective reference to all assets with respect to which
Liens in favor of the Collateral Agent are purported to be granted pursuant to
and in accordance with the terms of the applicable Collateral Documents.

 

“Collateral Agent” means Bank of America in its capacity as collateral agent
under any of the Collateral Documents or any successor collateral agent under
any of the Collateral Documents.

 

“Collateral Documents” means a collective reference to the applicable Security
Agreement or Security Agreements.

 

“Collateral Election” is defined in paragraph 5I.

 

“Company” is defined in the introductory paragraph hereto.

 

“Confidential Information” is defined in paragraph 11R.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income:  (i) Consolidated Interest Expense for such period,
(ii) the provision for federal, state, local and foreign income taxes payable
for such period, (iii) depreciation expense for such period, (iv) amortization
expense for such period, (v) deferred dry-docking amortization expense for such
period (to the extent not included in the preceding clause (iv)), (vi) one-time
expenses, including transaction

 

28

--------------------------------------------------------------------------------


 

costs, related to the Horizon Acquisition to the extent such expenses and costs
are incurred within 12 months of the consummation of the Horizon Acquisition;
provided that the aggregate amount of expenses and costs added back to
Consolidated EBITDA pursuant to this clause (vi) shall not exceed $50,000,000,
and (vii) non-cash stock-based compensation.  For purposes of calculating
Consolidated EBITDA for any period of four consecutive quarters, if during such
period the Company or any Subsidiary shall have consummated (i) an Acquisition
of a Person that constitutes a Material Subsidiary (including any such
Acquisition structured as an asset purchase, merger or consolidation) or an
Acquisition of a Material Line of Business, then Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such
transaction occurred on the first day of such period; provided, that if the
aggregate purchase price for any Acquisition is greater than or equal to
$25,000,000, Consolidated EBITDA shall only be calculated on a pro forma basis
with respect to such Acquisition to the extent such pro forma calculations are
based on audited financial statements or other financial statements reasonably
satisfactory to the Required Holders and (ii) a disposition of all or
substantially all of the assets of a Material Subsidiary or of at least 50% of
the equity interests of a Material Subsidiary or of a Material Line of Business,
then Consolidated EBITDA for such period shall be calculated after giving pro
forma effect thereto as if such transaction occurred on the first day of such
period.

 

“Consolidated Interest Coverage Ratio” means, on any date of determination
thereof, the ratio of (i) Consolidated EBITDA for the period of four consecutive
fiscal quarters ended on such date to (ii) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.

 

“Consolidated Leverage Ratio” is defined in paragraph 6A(2).

 

“Consolidated Net Income” means, for any period, the consolidated net income of
the Company and its Subsidiaries (excluding, to the extent included in such
consolidated net income, (a) non-cash gains or losses during such period from
the write-up or write-down of assets and (b) income or loss during such period
from discontinued operations) as determined in accordance with GAAP.

 

“Consolidated Tangible Assets” means, as of any date, total assets (excluding
treasury stock, unamortized debt discount and expense, goodwill, trademarks,
trade names, patents, deferred charges and other intangible assets) of the
Company and its Subsidiaries on a consolidated basis, as determined in
accordance with GAAP.  Unless otherwise specified, “Consolidated Tangible
Assets” at any time will be deemed to be such amount as determined based on the
most recent financial statements delivered at such time pursuant to the
requirements of paragraph 5A(i) or (ii) of this Agreement.

 

29

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

 

“Convertible Notes Indenture” means that certain Indenture, dated as of
October 5, 2011, between Matson Alaska, as issuer, and U.S. Bank National
Association, as trustee and collateral agent, governing the Horizon Notes, and
all related ancillary and security documents, as such indenture and such
ancillary and security documents may be amended, supplemented, modified,
renewed, replaced and/or restated from time to time, so long as the amount of
the Horizon Notes is not increased and the tenor is not extended.

 

“Credit Parties” means the Company and the Guarantors.

 

“Debt” means, as to any Person at the time of determination thereof without
duplication, (a) any indebtedness of such Person (i) for borrowed money,
including commercial paper and revolving credit lines, (ii) evidenced by bonds,
debentures or notes or otherwise representing extensions of credit, whether or
not representing obligations for borrowed money (except trade accounts payable
arising in the ordinary course of business) or (iii) for the payment of the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business, regardless of when such liability or
other obligation is due and payable, (b) Capitalized Lease Obligations of such
Person, (c) direct or contingent obligations under standby letters of credit
(and substantially similar instruments such as bank guaranties), (d) Guarantees,
assumptions and endorsements by such Person (other than endorsements of
negotiable instruments for collection in the ordinary course of business) of
Debt of another Person of the types described in clauses (a), (b) and
(c) hereof, and (e) Debt of another Person of the types described in
clauses (a), (b) and (c) hereof that is secured by Liens on the property or
other assets of such Person.  Notwithstanding the foregoing, “Debt” shall not
include (i) to the extent not exceeding $15,000,000 at any time outstanding,
unsecured contingent reimbursement obligations under standby letters of credit
(and substantially similar instruments such as bank guaranties) or (ii) a
Guarantee of Matson Navigation’s trade accounts receivable purchased or held by
the CCF.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States of America or the District of Columbia.

 

“Eligible Business Line” means any business engaged in as of the date of this
Agreement by the Company or any of its Subsidiaries or any business reasonably
related thereto (but in no event an airline).

 

“Environmental and Safety Laws” means all federal, state and local laws,
regulations and ordinances, relating to the discharge, handling, disposition or
treatment of Hazardous Materials and other substances or the protection of the
environment or of employee health and

 

30

--------------------------------------------------------------------------------


 

safety, including, without limitation, CERCLA, the Hazardous Materials
Transportation Act (49 U.S.C. Section 1901 et. Seq.), the Resource Conservation
and Recovery Act (42 U.S.C. Section 6901 et. Seq.), the Federal Water Pollution
Control Act (33 U.S.C. Section 1251 et. Seq.), the Clean Air Act (42 U.S.C.
Section 7401 et. seq.), the Toxic Substances Control Act (15 U.S.C. Section 2601
et. seq.), the Occupational Safety and Health Act (29 U.S.C. Section 651 et.
seq.) and the Emergency Planning and Community Right-To-Know Act (42 U.S.C.
Section 11001 et. seq.), each as the same may be amended and supplemented.

 

“Environmental Liabilities and Costs” means as to any Person, all liabilities,
obligations, responsibilities, remedial actions, losses, damages, punitive
damages, consequential damages, treble damages, contribution, cost recovery,
costs and expenses (including all fees, disbursements and expenses of counsel,
expert and consulting fees, and costs of investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, permit, order or
agreement with any federal, state or local Governmental Authority or other
Person, arising from environmental, health or safety conditions, or the release
or threatened release of a contaminant, pollutant or Hazardous Material into the
environment, resulting from the operations of such Person or its subsidiaries,
or breach of any Environmental and Safety Law or for which such Person or its
Subsidiaries is otherwise liable or responsible.

 

“ERISA” means the Employment Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any corporation which is a member of the same controlled
group of corporations as the Company within the meaning of section 414(b) of the
Code, or any trade or business which is under common control with the Company
within the meaning of section 414(c) of the Code.

 

“Event of Default” means any of the events specified in paragraph 7A, provided
that there has been satisfied any requirement in connection with such event for
the giving of notice, or the lapse of time, or the happening of any further
condition, event or act, and “Default” means any of such events, whether or not
any such requirement has been satisfied.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

 

“Excluded Subsidiary” means (a) each CFC and (b) each U.S. Foreign Holdco;
provided, that in each case, such Person has not issued or guaranteed any
indebtedness or notes issued pursuant to the Bank Credit Agreement or the Other
Note Agreements.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” has the meaning provided in paragraph 10C.

 

“Governmental Authority” means (a) the government of (i) the United States of
America or any state or other political subdivision thereof, or (ii) any other
jurisdiction in which the Company or any Subsidiary conducts all or any part of
its business, or which asserts jurisdiction over any properties of the Company
or any Subsidiary, or (b) any entity exercising

 

31

--------------------------------------------------------------------------------


 

executive, legislative, judicial, regulatory or administrative functions of, or
pertaining to, any such government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Guarantee” means, without duplication, any obligation, contingent or otherwise,
of any Person guaranteeing or having the economic effect of guaranteeing any
Debt or other obligation of any other Person (the primary obligor) in any
manner, directly or indirectly, and including any obligation:  (a) to make any
loan, advance or capital contribution, or for the purchase of any property from,
any Person, in each case for the purpose of enabling such Person to maintain
working capital, net worth or any other balance sheet condition or to pay debts,
dividends or expenses except for advances, deposits and initial payments made in
the usual and ordinary course of business for the purchase or acquisition of
property or services; (b) to purchase materials, supplies or other property or
services if such obligation requires that payment for such materials, supplies
or other property or services be made regardless of whether or not delivery of
such materials, supplies or other property or services is ever made or tendered;
(c) to rent or lease (as lessee) any real or personal property if such
obligation is absolute and unconditional under conditions not customarily found
in commercial leases then in general use; or (d) of any partnership or joint
venture in which such Person is a general partner or joint venturer if such
obligation is not expressly non-recourse to such Person; but excluding (i) any
completion guaranties issued in connection with a real estate development
project to the extent contingent and not constituting a direct or indirect
obligation to repay Debt, (ii) obligations under environmental indemnification
agreements and (iii) a guaranty of Matson Navigation’s trade accounts receivable
purchased or held by the CCF.

 

“Guarantors” means, collectively, (a) each Person that is a party to the
Multiparty Guaranty as a Guarantor as of the date hereof, including Matson
Navigation, Matson Logistics, Inc., a Hawaii corporation, Matson Ventures, Inc.,
a Hawaii corporation, Matson Alaska, Horizon Lines Holding Corp., a Delaware
corporation, Horizon Lines, LLC, a Delaware limited liability company, Matson
Navigation Company of Alaska, LLC, a Delaware limited liability company, Horizon
Lines Alaska Vessels, LLC, a Delaware limited liability company, Horizon Lines
Merchant Vessels, LLC, a Delaware limited liability company, Span Intermediate,
LLC, a Delaware limited liability company, and Span Acquisition Co., LLC, a
Delaware limited liability company, (b) each Person that becomes a party to the
Multiparty Guaranty as a Guarantor after the date hereof pursuant to
paragraph 5H or otherwise and (c) the successors of any of the foregoing;
provided, however, that no Excluded Subsidiary shall be a Guarantor.  A
Guarantor shall be released from the Multiparty Guaranty pursuant to, and in
accordance with, the terms hereof or the Multiparty Guaranty.

 

“Hazardous Materials” means (a) any material or substance defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “toxic substances” or any other formulations intended to define,
list or classify substances by reason of their deleterious properties, (b) any
oil, petroleum or petroleum derived substance, (c) any flammable substances or
explosives, (d) any radioactive materials, (e) asbestos in any form,

 

32

--------------------------------------------------------------------------------


 

(f) electrical equipment that contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million,
(g) pesticides or (h) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any governmental agency or
authority or which may or could pose a hazard to the health and safety of
persons in the vicinity thereof.

 

“Horizon Acquisition” means the acquisition which occurred under the Horizon
Acquisition Agreement, including without limitation the merger of a Subsidiary
of Matson Navigation with and into Matson Alaska, with Matson Alaska surviving
such merger and becoming a wholly owned subsidiary of Matson Navigation, and all
ancillary and related transactions with respect thereto.

 

“Horizon Acquisition Agreement” means the Agreement and Plan of Merger, dated as
of November 11, 2014, by and among Matson Navigation, Hogan Acquisition Inc., a
wholly owned subsidiary of Matson Navigation and Matson Alaska, as amended and
supplemented from time to time.

 

“Horizon Notes” means the 6.00% Series A Convertible Senior Secured Notes due
2017 that were issued by Matson Alaska, as governed by the Convertible Notes
Indenture, in an aggregate amount not to exceed $3,000,000.

 

“Hostile Acquisition” means any Acquisition that has not been approved by the
board of directors or other governing body of the applicable entity.

 

“including” means, unless the context clearly requires otherwise, “including
without limitation”.

 

“Indemnity and Contribution Agreement” is defined in paragraph 3A.

 

“Intercreditor Agreement” means that certain Intercreditor and Collateral Agency
Agreement, dated as of July 30, 2015, by and among the Collateral Agent and the
Benefited Parties named therein, as amended, supplemented or otherwise modified
from time to time.

 

“Lien” means any mortgage, pledge, security interest, encumbrance, deposit
arrangement, lien (including any lien securing any Capitalized Lease Obligation)
or charge of any kind (including any conditional sale or other title retention
agreement having substantially the same economic effect as any of the
foregoing).

 

“margin stock” is defined in paragraph 8I.

 

“Material Adverse Effect” means:  (a) a material adverse change in, or a
material adverse effect upon, on the business, condition (financial or
otherwise) or operations of the Company and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of any Credit Party to perform its
obligations under any Transaction Document; or (c) a material adverse effect on
the material rights and remedies of the holders of the Notes, which material
adverse effect was not caused by any holder of a Note.

 

33

--------------------------------------------------------------------------------


 

“Material Domestic Subsidiary” means any Domestic Subsidiary of the Company
(other than a U.S. Foreign Holdco) that accounts for, on the date of
determination, 5% or more of Consolidated EBITDA of the Company and its
Subsidiaries for the period of four consecutive fiscal quarters then or most
recently ended.

 

“Material Line of Business” means a line of business or an operating division
that accounts for, as of the most recently ended four fiscal quarter period of
the Company, 5% or more of Consolidated EBITDA of the Company and its
Subsidiaries for the most recently ended four fiscal quarter period of the
Company.

 

“Material Subsidiary” means (a) any Guarantor and (b) any Subsidiary that
accounts for, as of the most recently ended four fiscal quarter period of the
Company, 5% or more of Consolidated EBITDA of the Company and its Subsidiaries
for the most recently ended four fiscal quarter period of the Company.

 

“Matson Alaska” means Matson Alaska, Inc. (formerly known as Horizon
Lines, Inc.), a Delaware corporation.

 

“Matson Navigation” means Matson Navigation Company, Inc., a Hawaii corporation.

 

“MetLife” means Metropolitan Life Insurance Company.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means any Plan which is a “multiemployer plan” (as such
term is defined in section 4001(a)(3) of ERISA).

 

“Multiparty Guaranty” is defined in paragraph 3A.

 

“Notes” is defined in paragraph 1.

 

“NYL Note Agreements” means (a) that certain Note Purchase Agreement, dated as
of November 5, 2013, by and between the Company, on the one hand, and New York
Life Insurance Company and the other Purchasers named therein, on the other
hand, as the same may be amended, amended and restated, supplemented,
refinanced, replaced or otherwise modified from time to time, and (b) that
certain Note Purchase Agreement, dated as of July 30, 2015, by and between the
Company, on the one hand, and New York Life Insurance Company and the other
Purchasers named therein, on the other hand, as the same may be amended, amended
and restated, supplemented, refinanced, replaced or otherwise modified from time
to time.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

34

--------------------------------------------------------------------------------


 

“Officer’s Certificate” means a certificate signed in the name of the Company by
its Chief Executive Officer, Chief Financial Officer, President, one of its Vice
Presidents or its Treasurer.

 

“Other Note Agreements” means, for any date of determination, (i) the NYL Note
Agreements, (ii) the Pru Note Agreement and (iii) any other note purchase
agreement entered into by a Credit Party on or after the date hereof, in each of
cases (i) and (ii) under which notes in an aggregate principal amount of at
least $30,000,000 are issued and sold and remain outstanding as of such date of
determination; provided, however, that the term “Other Note Agreements” shall
exclude (a) Title XI Debt, (b) financings to build, modify and/or acquire
Vessel(s) secured by such Vessel(s) (other than Vessel(s) constituting
Collateral) and (c) for the avoidance of doubt, any Debt between or among the
Company and its Subsidiaries.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor or
replacement entity thereto under ERISA.

 

“Person” means and include an individual, a partnership, a joint venture, a
corporation, a trust, a limited liability company, an unincorporated
organization and a government or any department or agency thereof.

 

“Plan” means any “employee pension benefit plan” (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by either Company or any ERISA Affiliate.

 

“Priority Debt” means, at any time of determination thereof and without
duplication, (a) Debt of the Company secured by any Lien (including, without
limitation, all Title XI Debt and all Debt secured by marine assets, in each
case whether full recourse or limited recourse) and (b) all Debt secured by a
Lien (including, without limitation, all Title XI Debt and all Debt secured by a
Lien on marine assets, in each case whether full recourse or limited recourse)
and all unsecured Debt of Subsidiaries of the Company (other than unsecured Debt
of Guarantors), provided, however, that Priority Debt shall not include (i) Debt
owing from any Subsidiaries to the Company or any other Subsidiary, (ii) the
Notes and obligations under the Multiparty Guaranty, (iii) the notes issued
under the Other Note Agreements and Guarantees in respect thereof, (iv) any Debt
or other obligations of the Company or any Subsidiary under the Bank Credit
Agreement, including any obligations with respect to any letter of credit issued
thereunder (other than those described in paragraph 6C(1)(vi)), and any
Guarantee with respect to any Debt or other obligations under the Bank Credit
Agreement, so long as the Company is in compliance with the second and third
provisos of paragraph 6C(1)(vii), (v) any Debt secured solely by Collateral, or
(vi) the Horizon Notes, so long as the aggregate principal amount outstanding
under the Horizon Notes is less than $3,000,000.

 

“Pru Note Agreement” that certain Third Amended and Restated Note Purchase and
Private Shelf Agreement, dated as of September 14, 2016, by and between the
Company, on the one hand, and PGIM, Inc. (formerly known as Prudential
Investment Management, Inc.) and the other Purchasers (as defined therein) from
time to time party thereto, on the other hand, as the same may be amended,
amended and restated, supplemented, refinanced, replaced or otherwise modified
from time to time.

 

35

--------------------------------------------------------------------------------


 

“Purchasers” means each holder of Notes which is a signatory to this Agreement.

 

“Required Holder(s)” means the holder or holders of at least 51% of the
aggregate principal amount of the Notes from time to time outstanding.

 

“Responsible Officer” means any of the Company’s chief financial officer,
principal accounting officer, treasurer or controller and any other officer of
the Company with responsibility for the administration of the relevant portion
of this Agreement or matters referenced therein.

 

“Restricted Payments” is defined in paragraph 6B.

 

“SEC” means the Securities and Exchange Commission, and any Governmental
Authority succeeding to any of its principal functions.

 

“Section 2 Citizen” means a Person that is a citizen of the United States of
America as required for the coastwise trade under Section 50501 of Title 46 of
the United States Code and the regulations in effect from time to time
thereunder.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Security Agreement” means, individually, each of (a) that certain Security
Agreement (Vessel Type Aloha Class — Hull No. 29) dated as of the applicable
date thereof between Matson Navigation and the Collateral Agent in substantially
the form set forth as Exhibit C-3, (b) that certain Security Agreement (Vessel
Type Aloha Class — Hull No. 30) dated as of the applicable date thereof between
Matson Navigation and the Collateral Agent in substantially the form set forth
as Exhibit C-4, and (c) any other Security Agreement with respect to an
applicable Vessel (or contract to build a Vessel) between a Credit Party and the
Collateral Agent in substantially the form set forth as Exhibits C-3 and C-4
with respect to such applicable Vessel (or contract to build a Vessel) and
designated in writing from time to time by any Credit Party to the Collateral
Agent as a “Security Agreement” hereunder.

 

“Significant Holder” means (i) each Purchaser, so long as such Purchaser shall
hold any Note, or (ii) any other holder of at least 10% of the aggregate
principal amount of the Notes from time to time outstanding.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. or any successor thereto.

 

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

 

“Subsidiary” means, as to any Person, any company, whether operating as a
corporation, joint venture, partnership, limited liability company or other
entity, which is consolidated with

 

36

--------------------------------------------------------------------------------


 

such Person in accordance with GAAP.  Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.

 

“Title XI Debt” means all Debt of the Company or Matson Navigation or any
Subsidiary that is guaranteed by the United States of America pursuant to 46 USC
Chapter 537.

 

“Transaction Documents” means this Agreement, the Notes, the Multiparty
Guaranty, the Indemnity and Contribution Agreement and the other agreements,
documents, certificates and instruments now or hereafter executed or delivered
by the Company or any Subsidiary or Affiliate in connection with this Agreement.

 

“Transferee” means any direct or indirect transferee of all or any part of any
Note purchased under this Agreement.

 

“U.S. Foreign Holdco” means any Domestic Subsidiary, substantially all of the
assets of which consist of equity interests of one or more Foreign Subsidiaries.

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

 

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

 

“Vessel” means each vessel that is (or is required to be) documented under and
pursuant to the laws of the United States with a coastwise endorsement owned or
operated by the Company or any Subsidiary.

 

10C.                      Accounting Principles, Terms and Determinations;
Changes in GAAP.  All references in this Agreement to “generally accepted
accounting principles” and “GAAP” shall be deemed to refer to generally accepted
accounting principles in effect in the United States of America at the time of
application thereof, but excluding in each case the effects of Financial
Accounting Standards Board Accounting Standards Codification Topic No. 825-10-25
— Fair Value Option, International Accounting Standard 39 — Financial
Instruments:  Recognition and Measurement, or any other accounting standard that
would result in any financial liability being set forth at an amount less than
the actual outstanding principal amount thereof.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all unaudited financial statements and certificates and reports as to financial
matters required to be furnished hereunder shall be prepared, in accordance with
generally accepted accounting principles, applied on a basis consistent with the
most recent audited consolidated financial statements of the Company and its
Subsidiaries delivered pursuant to clause (ii) of paragraph 5A or, if no such

 

37

--------------------------------------------------------------------------------


 

statements have been so delivered, the most recent audited financial statements
referred to in clause (i) of paragraph 8B.

 

If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Transaction Document, and either the
Company or the Required Holders shall so request, the holders of the Notes and
the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Holders); provided that, (A) until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) until so amended, the Company shall provide to
the holders of the Notes financial statements and other documents reasonably
requested by any holder of a Note setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Without limiting the foregoing, leases shall continue to
be classified and accounted for on a basis consistent with the rules in effect
on December 21, 2016 for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.

 

11.                               MISCELLANEOUS.

 

11A.                      Note Payments.  The Company agrees that, so long as
any Purchaser shall hold any Note, it will make payments of principal of,
interest on, and any Yield-Maintenance Amount payable with respect to, such
Note, which comply with the terms of this Agreement, by wire transfer of
immediately available funds for credit on the date due to the account or
accounts of such Purchaser specified in the Purchaser Schedule attached hereto
or such other account or accounts in the United States as such Purchaser may
from time to time designate in writing, notwithstanding any contrary provision
herein or in any Note with respect to the place of payment. Each Purchaser
agrees that, before disposing of any Note, it will make a notation thereon (or
on a schedule attached thereto) of all principal payments previously made
thereon and of the date to which interest thereon has been paid.  The Company
agrees to afford the benefits of this paragraph 11A to any Transferee which
shall have made the same agreement as the Purchasers have made in this
paragraph 11A.

 

11B.                      Expenses.  The Company agrees, whether or not the
transactions contemplated hereby shall be consummated, to pay, and save each
Purchaser and any Transferee harmless against liability for the payment of, all
reasonable out-of-pocket expenses arising in connection with such transactions,
including (i) all document production and duplication charges and the fees and
expenses of any special counsel engaged by the Purchasers or any Transferee in
connection with this Agreement or any other Transaction Document, the
Intercreditor Agreement, the Collateral Documents, the transactions contemplated
hereby and thereby and any subsequent proposed modification of, or proposed
consent under, this Agreement or any other Transaction Document, the
Intercreditor Agreement or the Collateral Documents, whether or not such
proposed modification shall be effected or proposed consent granted, and
(ii) the reasonable costs and expenses, including attorneys’ fees, incurred by
any Purchaser or any Transferee in enforcing any rights under this Agreement,
the Notes or any other Transaction Document, the Intercreditor Agreement or the
Collateral Documents or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement, the

 

38

--------------------------------------------------------------------------------


 

Notes or any other Transaction Document, the Intercreditor Agreement or the
Collateral Documents or the transactions contemplated hereby or thereby or by
reason of any Purchaser’s or any Transferee’s having acquired any Note,
including without limitation costs and expenses incurred in any bankruptcy case,
provided however, the Company will not be required to pay the expenses of any
holder of a Note or any Transferee in connection with the transfer of any Note
by any holder of a Note to any Transferee.  The obligations of the Company under
this paragraph 11B shall survive the transfer of any Note or portion thereof or
interest therein by any Purchaser or any Transferee and the payment of any Note.

 

11C.                      Consent to Amendments.  This Agreement may be amended,
and the Company may take any action herein prohibited, or omit to perform any
act herein required to be performed by it, if the Company shall obtain the
written consent to such amendment, action or omission to act, of the Required
Holder(s) except that, (i) without the written consent of the holder or holders
of all Notes at the time outstanding, no amendment to this Agreement shall
change the maturity of any Note, or change or affect the principal thereof, or
change or affect the rate or time of payment of interest on or any
Yield-Maintenance Amount payable with respect to the Notes, and (ii) without the
written consent of the holder or holders of all Notes at the time outstanding,
no amendment to or waiver of the provisions of this Agreement shall change or
affect the provisions of paragraph 7A or this paragraph 11C insofar as such
provisions relate to proportions of the principal amount of the Notes, or the
rights of any individual holder of Notes, required with respect to any
declaration of Notes to be due and payable or with respect to any consent,
amendment, waiver or declaration.  Each holder of any Note at the time or
thereafter outstanding shall be bound by any consent authorized by this
paragraph 11C, whether or not such Note shall have been marked to indicate such
consent, but any Notes issued thereafter may bear a notation referring to any
such consent.  No course of dealing between the Company and the holder of any
Note nor any delay in exercising any rights hereunder or under any Note shall
operate as a waiver of any rights of any holder of such Note.  As used herein
and in the Notes, the term “this Agreement” and references thereto means this
Agreement as it may from time to time be amended or supplemented.

 

11D.                      Form, Registration, Transfer and Exchange of Notes. 
The Notes are issuable as registered notes without coupons in denominations of
at least $1,000,000, except as may be necessary to reflect any principal amount
not evenly divisible by $1,000,000.  The Company shall keep at its principal
office a register in which the Company shall provide for the registration of
Notes and of transfers of Notes.  Upon surrender for registration of transfer of
any Note at the principal office of the Company, the Company shall, at its
expense, execute and deliver one or more new Notes of like tenor and of a like
aggregate principal amount, registered in the name of such transferee or
transferees.  At the option of the holder of any Note, such Note may be
exchanged for other Notes of like tenor and of any authorized denominations, of
a like aggregate principal amount, upon surrender of the Note to be exchanged at
the principal office of the Company.  Whenever any Notes are so surrendered for
exchange, the Company shall, at its expense, execute and deliver the Notes which
the holder making the exchange is entitled to receive.  Each prepayment of
principal payable on each prepayment date upon each new Note issued upon any
such transfer or exchange shall be in the same proportion to the unpaid
principal amount of such new Note as the prepayment of principal payable on such
date on the Note surrendered for registration of transfer or exchange bore to
the unpaid principal amount of such Note.  No reference need be made in any such
new Note to any prepayment or prepayments of

 

39

--------------------------------------------------------------------------------


 

principal previously due and paid upon the Note surrendered for registration of
transfer or exchange.  Every Note surrendered for registration of transfer or
exchange shall be duly endorsed, or be accompanied by a written instrument of
transfer duly executed, by the holder of such Note or such holder’s attorney
duly authorized in writing.  Any Note or Notes issued in exchange for any Note
or upon transfer thereof shall carry the rights to unpaid interest and interest
to accrue which were carried by the Note so exchanged or transferred, so that
neither gain nor loss of interest shall result from any such transfer or
exchange.  Upon receipt of written notice from the holder of any Note of the
loss, theft, destruction or mutilation of such Note and, in the case of any such
loss, theft or destruction, upon receipt of such holder’s unsecured indemnity
agreement, or in the case of any such mutilation upon surrender and cancellation
of such Note, the Company will make and deliver a new Note, of like tenor, in
lieu of the lost, stolen, destroyed or mutilated Note.

 

11E.                      Persons Deemed Owners; Participations.  Prior to due
presentment for registration of transfer, the Company may treat the Person in
whose name any Note is registered as the owner and holder of such Note for the
purpose of receiving payment of principal of and Yield Maintenance Amount, if
any, and interest on such Note and for all other purposes whatsoever, whether or
not such Note shall be overdue, and the Company shall not be affected by notice
to the contrary.  Subject to the preceding sentence, the holder of any Note may
from time to time grant participations in all or any part of such Note on such
terms and conditions as may be determined by such holder in its sole and
absolute discretion.

 

11F.                       Survival of Representations and Warranties; Entire
Agreement.  All representations and warranties contained herein, in any other
Transaction Document or made in writing by or on behalf of the Company or any
other Credit Party in connection herewith or therewith shall survive the
execution and delivery of this Agreement, the Notes and the other Transaction
Documents, the transfer of any Note or portion thereof or interest therein and
the payment of any Note, and may be relied upon by any Transferee, regardless of
any investigation made at any time by or on behalf of any Purchaser or any
Transferee.  Subject to the preceding sentence, this Agreement, the Notes and
the other Transaction Documents embody the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings relating to the subject matter
hereof.

 

11G.                     Successors and Assigns.  All covenants and other
agreements in this Agreement contained by or on behalf of any of the parties
hereto shall bind and inure to the benefit of the respective successors and
assigns of the parties hereto (including, without limitation, any Transferee)
whether so expressed or not.

 

11H.                     Independence of Covenants.  All covenants hereunder and
in the other Transaction Documents shall be given independent effect so that if
a particular action or condition is prohibited by any one of such covenants, the
fact that it would be permitted by an exception to, or otherwise be in
compliance within the limitations of, another covenant shall not (i) avoid the
occurrence of a Default or Event of Default if such action is taken or such
condition exists or (ii) in any way prejudice an attempt by the holder of any
Note to prohibit, through equitable action or otherwise, the taking of any
action by the Company or any Subsidiary which would result in a Default or Event
of Default.

 

40

--------------------------------------------------------------------------------


 

11I.         Notices.  All written communications provided for hereunder shall
be sent by first class mail or nationwide overnight delivery service (with
charges prepaid) and (i) if to any Purchaser, addressed as specified for such
communications in the Purchaser Schedule attached hereto or at such other
address as any such Purchaser shall have specified to the Company in writing,
(ii) if to any other holder of any Note, addressed to it at such address as it
shall have specified in writing to the Company or, if any such holder shall not
have so specified an address, then addressed to such holder in care of the last
holder of such Note which shall have so specified an address to the Company and
(iii) if to the Company, addressed to it at 555 12th Street, 8th Floor, Oakland,
CA 94067, Attention:  Chief Financial Officer or at such other address as the
Company shall have specified to each holder of a Note in writing, provided,
however, that any such communication to the Company may also, at the option of
the Person sending such communication, be delivered by any other means either to
the Company at its address specified above or to any Authorized Officer of the
Company.

 

11J.        Descriptive Headings.  The descriptive headings of the several
paragraphs of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

11K.       Satisfaction Requirement.  If any agreement, certificate or other
writing, or any action taken or to be taken, is, by the terms of this Agreement,
required to be satisfactory to any Purchaser or the Required Holder(s), the
determination of such satisfaction shall be made by such Purchaser or the
Required Holder(s), as the case may be, in the sole and exclusive judgment
(exercised in good faith) of the Person(s) making such determination.

 

11L.       Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice of law principles of the law of such
state that would permit the application of the laws of a jurisdiction other than
such state.

 

11M.      Payments Due on Non-Business Days.  Anything in this Agreement or the
Notes to the contrary notwithstanding, (x) subject to clause (y), any payment of
interest on any such Note that is due on a date that is not a Business Day shall
be made on the next succeeding Business Day without including the additional
days elapsed in the computation of the interest payable on such next succeeding
Business Day, and (y) any payment of principal of or Yield-Maintenance Amount on
any such Note (including principal due on the final maturity date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

 

11N.       Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

41

--------------------------------------------------------------------------------


 

11O.       Jurisdiction and Process; Waiver of Jury Trial.

 

(i)            The Company irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement, the Notes or the other Transaction Documents.  To the fullest
extent permitted by applicable law, the Company irrevocably waives and agrees
not to assert, by way of motion, as a defense or otherwise, any claim that it is
not subject to the jurisdiction of any such court, any objection that it may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

(ii)           The Company consents to process being served by or on behalf of
any holder of Notes in any suit, action or proceeding of the nature referred to
in paragraph 11O(i) by mailing a copy thereof by registered or certified mail
(or any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in paragraph 11I or at such other
address of which such holder shall then have been notified pursuant to
paragraph 11I.  The Company agrees that such service upon receipt (a) shall be
deemed in every respect effective service of process upon it in any such suit,
action or proceeding and (b) shall, to the fullest extent permitted by
applicable law, be taken and held to be valid personal service upon and personal
delivery to it.  Notices hereunder shall be conclusively presumed received as
evidenced by a delivery receipt furnished by the United States Postal Service or
any reputable commercial delivery service.

 

(iii)          Nothing in this paragraph 11O shall affect the right of any
holder of a Note to serve process in any manner permitted by law, or limit any
right that the holders of any of the Notes may have to bring proceedings against
the Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

 

(iv)          The parties hereto hereby waive trial by jury in any action
brought on or with respect to this Agreement, the Notes or any other document
executed in connection herewith or therewith.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, IF THE ABOVE WAIVER OF THE RIGHT TO A TRIAL
BY JURY IS NOT ENFORCEABLE, THE PARTIES HERETO AGREE THAT ANY AND ALL DISPUTES
OR CONTROVERSIES OF ANY NATURE CONCERNING THIS AGREEMENT AND THE MATTERS
CONTEMPLATED HEREBY (EACH, A “CLAIM”), INCLUDING ANY AND ALL QUESTIONS OF LAW OR
FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY TO THIS
AGREEMENT, BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE CALIFORNIA CODE
OF CIVIL PROCEDURE (“REFERENCE”).  IN SUCH EVENT, THE PARTIES SHALL SELECT A
SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE.  IN THE
EVENT THAT THE PARTIES CANNOT

 

42

--------------------------------------------------------------------------------


 

AGREE UPON A REFEREE, THE REFEREE SHALL BE APPOINTED BY THE COURT.  THE REFEREE
SHALL REPORT A STATEMENT OF DECISION TO THE COURT.  NOTHING IN THIS PARAGRAPH
SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE ANY AVAILABLE
SELF-HELP REMEDIES, FORECLOSE AGAINST ANY COLLATERAL OR OBTAIN PROVISIONAL
REMEDIES.  THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY
UNLESS THE REFEREE ORDERS OTHERWISE.  THE REFEREE SHALL ALSO DETERMINE ALL
ISSUES RELATING TO THE APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS
PARAGRAPH.  THE PARTIES ACKNOWLEDGE THAT THE CLAIMS WILL NOT BE ADJUDICATED BY A
JURY.

 

11P.        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

11Q.       Binding Agreement.  When this Agreement is executed and delivered by
the signatories hereto, it shall become a binding agreement (subject to
satisfaction of the conditions precedent set forth herein) of the parties
hereto.

 

11R.       Confidentiality.  For the purposes of this paragraph 11R,
“Confidential Information” means information delivered to any Purchaser by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, provided that such term
does not include information that (a) was publicly known or otherwise known to
such Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Company or any Subsidiary, or (d) constitutes
financial statements delivered to such Purchaser under paragraph 5A that are
otherwise publicly available.  Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may deliver or
disclose Confidential Information to (i) its directors, officers and employees
(it being understood that such Persons will be informed of the confidential
nature of such Confidential Information and instructed to keep such Confidential
Information confidential), (ii) its agents, attorneys and affiliates (to the
extent such disclosure reasonably relates to the administration of the
investment represented by its Notes) (it being understood that such Persons will
be informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential), (iii) its
auditors, financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with this
paragraph 11R, (iv) any other holder of any Note, (v) any Institutional Investor
to which it sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by this paragraph 11R), (vi) any
Person from which it offers to purchase any security of the Company (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this paragraph 11R), (vii) any federal or state
regulatory authority having jurisdiction over such Purchaser, (viii) the
National Association of Insurance Commissioners (including the Securities
Valuations Office) or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or

 

43

--------------------------------------------------------------------------------


 

(ix) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party (provided that, so long as none of the Company or any of its affiliates is
a party to such litigation, such Purchaser shall, if not prohibited by
applicable law, endeavor to notify the Company prior to such delivery or
disclosure), or (z) if an Event of Default has occurred and is continuing, to
the extent such Purchaser may reasonably determine such delivery and disclosure
to be necessary or appropriate in connection with the exercise of remedies
hereunder or under any Transaction Document, or any action or proceeding related
to the Transaction Documents or the enforcement of rights hereunder or
thereunder.  Each holder of a Note, by its acceptance of a Note, will be deemed
to have agreed to be bound by and to be entitled to the benefits of this
paragraph 11R as though it were a party to this Agreement.  On reasonable
request by the Company in connection with the delivery to any holder of a Note
of information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying this paragraph 11R.

 

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this paragraph 11R, this paragraph 11R shall not be amended
thereby and, as between such Purchaser or such holder and the Company, this
paragraph 11R shall supersede any such other confidentiality undertaking.

 

44

--------------------------------------------------------------------------------


 

MATSON, INC., a Hawaii corporation

 

 

 

 

 

By:

/s/ Matthew J. Cox

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

 

By:

/s/ Joel M. Wine

 

Its:

Senior Vice President and Chief Financial Officer

 

 

45

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby accepted as of the date first above written.

 

 

 

METROPOLITAN LIFE INSURANCE COMPANY

 

 

 

 

 

GENERAL AMERICAN LIFE INSURANCE COMPANY
by Metropolitan Life Insurance Company, its Investment Manager

 

 

 

 

METLIFE INSURANCE COMPANY USA
by Metropolitan Life Insurance Company, its Investment Manager

 

 

 

 

NEW ENGLAND LIFE INSURANCE COMPANY
by Metropolitan Life Insurance Company, its Investment Manager

 

 

 

 

By:

/s/ John A. Wills

 

Name:

John A. Wills

 

Title:

Senior Vice President and Managing Director

 

 

46

--------------------------------------------------------------------------------


 

METLIFE INSURANCE K.K.
by MetLife Investment Advisors, LLC, its Investment Manager

 

 

 

 

 

ERIE FAMILY LIFE INSURANCE COMPANY
by MetLife Investment Advisors, LLC, its Investment Manager

 

 

 

 

 

By:

/s/ C. Scott Inglis

 

Name:

C. Scott Inglis

 

Title:

Senior Vice President and Managing Director

 

 

 

 

 

UNION FIDELITY LIFE INSURANCE COMPANY
by MetLife Investment Advisors, LLC, its Investment Adviser

 

 

 

 

 

By:

/s/ C. Scott Inglis

 

Name:

C. Scott Inglis

 

Title:

Senior Vice President and Managing Director

 

 

47

--------------------------------------------------------------------------------


 

PENSIONSKASSE DES BUNDES PUBLICA
by MetLife Investment Management Limited, as Investment Manager

 

 

 

By:

/s/ Jason Rothenberg

 

Name:

Jason Rothenberg

 

Title:

Authorized Signatory

 

 

48

--------------------------------------------------------------------------------


 

PURCHASER SCHEDULES

 

[GE1 for 127036]

 

Name and Address of Purchaser

 

Principal Amount of Notes to be Purchased

 

 

 

 

 

UNION FIDELITY LIFE INSURANCE COMPANY

 

$

15,100,000

 

C/O Jane Kipper

 

 

 

7101 College Boulevard

 

 

 

Suite 1400

 

 

 

Overland Park, KS 66210

 

 

 

 

(Securities to be registered in the name of  Hare & Co.)

 

(1)         All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

 

Bank Name:

Bank of New York Mellon

ABA Routing #:

 

Account No.:

 

Ref:

Matson, Inc., 3.37% due 12/21/2027

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, Yield-Maintenance Amount or otherwise.  For all payments
other than scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.

 

(2)         All notices and communications:

 

Union Fidelity Life Insurance Company

c/o MetLife Investment Advisors, LLC

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention:  Thomas Ho, VP Priv Placements-Corporates

Emails:  PPUCompliance@metlife.com and tho@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Union Fidelity Life Insurance Company

c/o MetLife Investment Advisors, LLC

P.O. Box 1902

 

1

--------------------------------------------------------------------------------


 

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Investments Law (PRIV)

Email: sec_invest_law@metlife.com

 

(3)         Original notes delivered to:

 

The Depository Trust Company

570 Washington Blvd — 5th Floor

Jersey City, NJ  07310

ATTN:  BNY Mellon/Branch Deposit Department (FFC No. 127036, FRFCLSS PP)

 

With COPIES OF THE NOTES emailed to jjasey@metlife.com

 

(4)         Taxpayer I.D. Number:

 

2

--------------------------------------------------------------------------------


 

 

(Portfolio: 0ZT)

 

Name and Address of Purchaser

 

Principal Amount of Notes to be Purchased

 

 

 

 

 

METROPOLITAN LIFE INSURANCE COMPANY

 

$

11,400,000

 

1095 Avenue of the Americas

 

 

 

New York, New York 10036

 

 

 

 

(Securities to be registered in the name of Metropolitan Life Insurance Company)

 

(1)   All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

 

Bank Name:

JPMorgan Chase Bank

ABA Routing #:

 

Account No.:

 

Account Name:

Metropolitan Life Insurance Company

Ref:

Matson, Inc., 3.37% due 12/21/2027

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, Yield-Maintenance Amount or otherwise.

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

(2)  All notices and communications:

 

Metropolitan Life Insurance Company
Investments, Private Placements
One MetLife Way
Whippany, New Jersey 07981

Attention:  Thomas Ho, VP Priv Placements-Corporates

Emails:  PPUCompliance@metlife.com and tho@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Metropolitan Life Insurance Company

One MetLife Way

Whippany, New Jersey 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email:  sec_invest_law@metlife.com

 

(3)  Original notes delivered to:

 

Metropolitan Life Insurance Company

Investments Law

 

3

--------------------------------------------------------------------------------


 

One MetLife Way

Whippany, New Jersey 07981

Attention:  John Jasey, Esq.

 

(4)   Taxpayer I.D. Number:

 

(5)   UK Passport Treaty Number:

 

Audit Requests:  Soft copy to AuditConfirms.PvtPlacements@metlife.com or hard
copy to:  Metropolitan Life Insurance Company, Attn:  Private Placements
Operations (ATTN: Audit Confirmations), 18210 Crane Nest Drive — 5th Floor,
Tampa, FL 33647

 

4

--------------------------------------------------------------------------------


 

 

(Portfolio:  428)

 

Name and Address of Purchaser

 

Principal Amount of Notes to be Purchased

 

 

 

 

 

METROPOLITAN LIFE INSURANCE COMPANY

 

$

11,000,000

 

1095 Avenue of the Americas

 

 

 

New York, New York 10036

 

 

 

 

(Securities to be registered in the name of Metropolitan Life Insurance Company)

 

(1)   All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

 

Bank Name:

JPMorgan Chase Bank

ABA Routing #:

 

Account No.:

 

Account Name:

Metropolitan Life Insurance Company-Separate Account 728

Ref:

Matson, Inc., 3.37% due 12/21/2027

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, Yield-Maintenance Amount or otherwise.

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

(2)  All notices and communications:

 

Metropolitan Life Insurance Company
Investments, Private Placements
One MetLife Way
Whippany, New Jersey 07981

Attention:  Thomas Ho, VP Priv Placements-Corporates

Emails:  PPUCompliance@metlife.com and tho@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Metropolitan Life Insurance Company

One MetLife Way

Whippany, New Jersey 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email:  sec_invest_law@metlife.com

 

(3)  Original notes delivered to:

 

Metropolitan Life Insurance Company

Investments Law

 

5

--------------------------------------------------------------------------------


 

One MetLife Way

Whippany, New Jersey 07981

Attention:  John Jasey, Esq.

 

(4)   Taxpayer I.D. Number:

 

(5)         UK Passport Treaty Number:

 

Audit Requests:  Soft copy to AuditConfirms.PvtPlacements@metlife.com or hard
copy to:  Metropolitan Life Insurance Company, Attn:  Private Placements
Operations (ATTN: Audit Confirmations), 18210 Crane Nest Drive — 5th Floor,
Tampa, FL 33647

 

6

--------------------------------------------------------------------------------


 

 

(Portfolio:  CUB)

 

Name and Address of Purchaser

 

Principal Amount of Notes to be Purchased

 

 

 

 

 

METLIFE INSURANCE K.K.

 

$

1,600,000

 

4-1-3, Taihei, Sumida-ku

 

 

 

Tokyo, 130-0012 JAPAN

 

 

 

 

(Securities to be registered in the name of MetLife Insurance K.K.)

 

(1)   All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

 

Bank Name:

Citibank New York

 

111 Wall Street, New York, New York 10005 (USA)

ABA Routing #:

 

Acct No./DDA:

 

Acct Name:

METLIFE PP USDF

Ref:

Matson, Inc., 3.37% due 12/21/2027

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, Yield-Maintenance Amount or otherwise.

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

(2)  All notices and communications:

 

Alico Asset Management Corp. (Japan)
Administration Department
ARCA East 7F, 3-2-1 Kinshi
Sumida-ku, Tokyo 130-0013 Japan
Attention: Administration Dept. Manager
Email:  saura@metlife.co.jp

 

With a copy to:

 

MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC
Investments, Private Placements
One MetLife Way
Whippany, New Jersey 07981

Attention:  Thomas Ho, VP Priv Placements-Corporates

Emails:  PPUCompliance@metlife.com and tho@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

7

--------------------------------------------------------------------------------


 

MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC

One MetLife Way

Whippany, New Jersey 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email:  sec_invest_law@metlife.com

 

(3)  Original notes delivered to:

 

MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC

Investments Law

One MetLife Way

Whippany, New Jersey 07981

Attention:  John Jasey, Esq.

 

(4)   Taxpayer I.D. Number:

 

(5)   UK Passport Treaty Number:

 

Audit Requests:  Soft copy to AuditConfirms.PvtPlacements@metlife.com or hard
copy to:  Metropolitan Life Insurance Company, Attn:  Private Placements
Operations (ATTN: Audit Confirmations), 18210 Crane Nest Drive — 5th Floor,
Tampa, FL 33647

 

8

--------------------------------------------------------------------------------


 

 

(Portfolio:  7TD)

 

Name and Address of Purchaser

 

Principal Amount of Notes to be Purchased

 

 

 

 

 

METLIFE INSURANCE COMPANY USA

 

$

14,600,000

 

c/o Metropolitan Life Insurance Company

 

 

 

1095 Avenue of the Americas

 

 

 

New York, New York 10036

 

 

 

 

(Securities to be registered in the name of MetLife Insurance Company USA)

 

(1)   All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

 

Bank Name:

JPMorgan Chase Bank

ABA Routing #:

 

Account No.:

 

Account Name:

MetLife Insurance Company USA

Ref:

Matson, Inc., 3.37% due 12/21/2027

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, Yield-Maintenance Amount or otherwise.

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

(2)  All notices and communications:

 

MetLife Insurance Company USA
c/o Metropolitan Life Insurance Company
Investments, Private Placements
One MetLife Way
Whippany, New Jersey 07981

Attention:  Thomas Ho, VP Priv Placements-Corporates

Emails:  PPUCompliance@metlife.com and tho@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

MetLife Insurance Company USA
c/o Metropolitan Life Insurance Company

One MetLife Way

Whippany, New Jersey 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email:  sec_invest_law@metlife.com

 

(3)  Original notes delivered to:

 

9

--------------------------------------------------------------------------------


 

MetLife Insurance Company USA
c/o Metropolitan Life Insurance Company

Investments Law

One MetLife Way

Whippany, New Jersey 07981

Attention:  John Jasey, Esq.

 

(4)   Taxpayer I.D. Number:

 

(5)   UK Passport Treaty Number:

 

Audit Requests:  Soft copy to AuditConfirms.PvtPlacements@metlife.com or hard
copy to:  Metropolitan Life Insurance Company, Attn:  Private Placements
Operations (ATTN: Audit Confirmations), 18210 Crane Nest Drive — 5th Floor,
Tampa, FL 33647

 

10

--------------------------------------------------------------------------------


 

 

(Portfolio:  47R)

 

Name and Address of Purchaser

 

Principal Amount of Notes to be Purchased

 

 

 

 

 

METLIFE INSURANCE COMPANY USA

 

$

2,500,000

 

c/o Metropolitan Life Insurance Company

 

 

 

1095 Avenue of the Americas

 

 

 

New York, New York 10036

 

 

 

 

(Securities to be registered in the name of MetLife Insurance Company USA, on
behalf of its Separate Account SA (Structured Annuity))

 

(1)   All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

 

Bank Name:

JPMorgan Chase Bank

ABA Routing #:

 

Account No.:

 

Account Name:

MetLife Insurance Company USA, Separate Account SA (Structured Annuity)

Ref:

Matson, Inc., 3.37% due 12/21/2027

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, Yield-Maintenance Amount or otherwise.

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

(2)  All notices and communications:

 

MetLife Insurance Company USA
c/o Metropolitan Life Insurance Company
Investments, Private Placements
One MetLife Way
Whippany, New Jersey 07981

Attention:  Thomas Ho, VP Priv Placements-Corporates

Emails:  PPUCompliance@metlife.com and tho@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

MetLife Insurance Company USA
c/o Metropolitan Life Insurance Company

One MetLife Way

Whippany, New Jersey 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email:  sec_invest_law@metlife.com

 

11

--------------------------------------------------------------------------------


 

(3)  Original notes delivered to:

 

MetLife Insurance Company USA
c/o Metropolitan Life Insurance Company

Investments Law

One MetLife Way

Whippany, New Jersey 07981

Attention:  John Jasey, Esq.

 

(4)   Taxpayer I.D. Number:

 

(5)   UK Passport Treaty Number:

 

Audit Requests:  Soft copy to AuditConfirms.PvtPlacements@metlife.com or hard
copy to:  Metropolitan Life Insurance Company, Attn:  Private Placements
Operations (ATTN: Audit Confirmations), 18210 Crane Nest Drive — 5th Floor,
Tampa, FL 33647

 

12

--------------------------------------------------------------------------------


 

 

 

(Portfolio:  S07)

 

 

Name and Address of Purchaser

 

Principal Amount of Notes to be Purchased

 

 

 

 

 

GENERAL AMERICAN LIFE INSURANCE COMPANY

 

$

7,600,000

 

c/o Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York 10036

 

 

 

 

(Securities to be registered in the name of General American Life Insurance
Company)

 

(1)   All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

 

Bank Name:

 

JPMorgan Chase Bank

ABA Routing #:

 

 

Account No.:

 

 

Account Name:

 

General American Life Insurance Company

Ref:

 

Matson, Inc., 3.37% due 12/21/2027

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, Yield-Maintenance Amount or otherwise.

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

(2)  All notices and communications:

 

GENERAL AMERICAN LIFE INSURANCE COMPANY
c/o Metropolitan Life Insurance Company
Investments, Private Placements
One MetLife Way
Whippany, New Jersey 07981

Attention:  Thomas Ho, VP Priv Placements-Corporates

Emails:  PPUCompliance@metlife.com     and    tho@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

GENERAL AMERICAN LIFE INSURANCE COMPANY
c/o Metropolitan Life Insurance Company

One MetLife Way

Whippany, New Jersey 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email:  sec_invest_law@metlife.com

 

13

--------------------------------------------------------------------------------


 

(3)  Original notes delivered to:

 

GENERAL AMERICAN LIFE INSURANCE COMPANY
c/o Metropolitan Life Insurance Company

Investments Law

One MetLife Way

Whippany, New Jersey 07981

Attention:  John Jasey, Esq.

 

(4)   Taxpayer I.D. Number:

 

(5)   UK Passport Treaty Number:

 

Audit Requests:  Soft copy to AuditConfirms.PvtPlacements@metlife.com or hard
copy to:  Metropolitan Life Insurance Company, Attn:  Private Placements
Operations (ATTN: Audit Confirmations), 18210 Crane Nest Drive – 5th Floor,
Tampa, FL 33647

 

14

--------------------------------------------------------------------------------


 

 

 

(Portfolio:  624)

 

 

Name and Address of Purchaser

 

Principal Amount of Notes to be Purchased

 

 

 

 

 

NEW ENGLAND LIFE INSURANCE COMPANY

 

$

1,700,000

 

c/o Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, New York    10036

 

 

 

 

(Securities to be registered in the name of New England Life Insurance Company)

 

(1)   All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

 

Bank Name:

 

JPMorgan Chase Bank

ABA Routing #:

 

 

Account No.:

 

 

Account Name:

 

New England Life Insurance Company

Ref:

 

Matson, Inc., 3.37% due 12/21/2027

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, Yield-Maintenance Amount or otherwise.

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

(2)  All notices and communications:

 

NEW ENGLAND LIFE INSURANCE COMPANY
c/o Metropolitan Life Insurance Company
Investments, Private Placements
One MetLife Way
Whippany, New Jersey 07981

Attention:  Thomas Ho, VP Priv Placements-Corporates

Emails:  PPUCompliance@metlife.com     and    tho@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

NEW ENGLAND LIFE INSURANCE COMPANY
c/o Metropolitan Life Insurance Company

One MetLife Way

Whippany, New Jersey 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email:  sec_invest_law@metlife.com

 

15

--------------------------------------------------------------------------------


 

(3)  Original notes delivered to:

 

NEW ENGLAND LIFE INSURANCE COMPANY
c/o Metropolitan Life Insurance Company

Investments Law

One MetLife Way

Whippany, New Jersey 07981

Attention:  John Jasey, Esq.

 

(4)   Taxpayer I.D. Number:  04-2708937

 

(5)  UK Passport Treaty Number (if applicable): 13/N/276931/DTTP

 

Audit Requests:  Soft copy to AuditConfirms.PvtPlacements@metlife.com or hard
copy to:  Metropolitan Life Insurance Company, Attn:  Private Placements
Operations (ATTN: Audit Confirmations), 18210 Crane Nest Drive – 5th Floor,
Tampa, FL 33647

 

16

--------------------------------------------------------------------------------


 

 

 

(portfolio code PB1 for USD)       

 

 

Name and Address of Purchaser

 

Principal Amount of Notes to be Purchased

 

 

 

Swiss Federal Pension Fund PUBLICA

 

$

 5,700,000

Attn. Asset Management

 

 

Eigerstrasse 57, P.O. Box, 3000 Berne 23, Switzerland

 

 

 

Securities to be registered in the name of Pensionskasse des Bundes PUBLICA

 

(6)         All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

 

Currency:

 

USD

Bank Name:

 

JPMORGAN CHASE BANK, NEW YORK

SWIFT:

 

CHASUS33

Account No.:

 

 

Name:

 

CHASGB2L

FFC:

 

 

Name:

 

PUBLICA - PRIVATE PLACEMENT METLIFE

Ref:

 

Matson, Inc., 3.37% due 12/21/2027

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, Yield-Maintenance Amount or otherwise.

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

(7)         All notices and communications:

 

Publica

c/o MetLife Investment Management Limited

Investments, Private Placements

One MetLife Way

Whippany, NJ 07981

Attention:  Thomas Ho, VP Priv Placements-Corporates

Emails:  PPUCompliance@metlife.com     and    tho@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Swiss Federal Pension Fund PUBLICA

Attn. Asset Management

Eigerstrasse 57, P.O. Box, 3000 Berne 23, Switzerland

Facsimile: +41 31 378 81 15

 

and

 

Publica

c/o MetLife Investment Management Limited

One MetLife Way

Whippany, NJ 07981

 

17

--------------------------------------------------------------------------------


 

Attention: Chief Counsel-Investments Law (PRIV)

Email: sec_invest_law@metlife.com

 

(8)         Original notes delivered to:

 

JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, New York 11245-0001
Attention:  Physical Receive Department

Reference Account: GTI EAQ51
Reference:  Account Name - PUBLICA - PRIVATE PLACEMENT METLIFE

 

With COPIES OF THE NOTES emailed to jjasey@metlife.com

 

(9)         Taxpayer I.D. Number:

 

(10)  UK Passport Treaty Number (if applicable):

 

18

--------------------------------------------------------------------------------


 

 

 

(portfolio ER1 in USD for US Deals)       

 

 

Name and Address of Purchaser

 

Principal Amount of Notes to be Purchased

 

 

 

Erie Family Life Insurance Company

 

$

 3,800,000

100 Erie Insurance Place

 

 

Erie, PA  16530

 

 

 

 

(Securities to be registered in the name of Hare & Co. LLC)

 

(1)         All scheduled payments of principal and interest by wire transfer of
immediately available funds to:

 

Bank Name:

The Bank of New York Mellon

ABA:

 

Account #:

 

Acct Name:

P&I Suspense

Reference:

CUSIP, Acct       , EFL-MetLife - Matson, Inc., 3.37% due 12/21/2027

 

with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, Yield-Maintenance Amount or otherwise.

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.

 

(2)         All notices and communications:

 

ERIE Family Life Insurance Company

c/o MetLife Investment Advisors, LLC

Investments, Private Placements

One MetLife Way

Whippany, NJ 07981

Attention:  Thomas Ho, VP Priv Placements-Corporates

Emails:  PPUCompliance@metlife.com     and    tho@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Erie Family Life Insurance Company

c/o MetLife Investment Advisors, LLC

Investments, Private Placements

One MetLife Way

Whippany, NJ 07981

Attention:  Chief Counsel-Investments Law (PRIV)

Email:  sec_invest_law@metlife.com

 

and

 

Erie Family Life Insurance Company

Mr. Bradley Postema, Senior Vice President, Chief

 

19

--------------------------------------------------------------------------------


 

Investment Officer

100 Erie Insurance Place

Erie, PA  16530

 

(3)         Original notes delivered to:

 

The Depository Trust Company

570 Washington Blvd – 5th Floor

Jersey City, NJ  07310

ATTN:  BNY Mellon/Branch Deposit Department

 

With COPIES OF THE NOTES emailed to jjasey@metlife.com

 

(4)         Taxpayer I.D. Number:  25-1186315

 

(5)         UK Passport Treaty Number (if applicable):  N/A

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF NOTE]

 

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED
FOR SALE, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN EXEMPTION FROM THE
REQUIREMENT FOR SUCH A REGISTRATION STATEMENT.

 

MATSON, INC.

 

3.37% SERIES A SENIOR NOTE DUE DECEMBER 21, 2027

 

No. [     ]

 

[Date]

$[       ]

 

PPN 57686G C*4

 

FOR VALUE RECEIVED, the undersigned, MATSON, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Hawaii,
hereby promises to pay to [            ], or registered assigns, the principal
sum of [                     ] DOLLARS (or so much thereof as shall not have
been prepaid) on December 21, 2027, with interest (computed on the basis of a
360-day year of twelve 30-day months) (a) on the unpaid balance hereof at the
rate of 3.37% per annum from the date hereof, payable at maturity and
semiannually, on the 21st day of June and December in each year, commencing with
June 21, 2017, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Yield-Maintenance Amount, at a rate per annum from time
to time equal to the greater of (i) 5.37% or (ii) 2.00% over the rate of
interest publicly announced by JPMorgan Chase Bank from time to time in New
York, New York as its “base” or “prime” rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).

 

Payments of principal of, interest on and any Yield-Maintenance-Amount with
respect to this Note are to be made in lawful money of the United States of
America at the main office of JPMorgan Chase Bank in New York, New York or at
such other place as the holder hereof shall have designated by written notice to
the Company as provided in the Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of December 21, 2016 (as from
time to time amended, restated, supplemented or otherwise modified, the
“Agreement”), between the Company, on the one hand, and the Purchasers party
thereto, on the other hand, and is entitled to the benefits thereof.  Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Agreement.

 

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer accompanied by a written instrument of
transfer duly executed by the

 

1

--------------------------------------------------------------------------------


 

registered holder hereof or such holder’s attorney duly authorized in writing, a
new Note for a like principal amount will be issued to, and registered in the
name of, the transferee.  Prior to due presentment for registration of transfer,
the Company may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.

 

The Company agrees to make required prepayments of principal on the dates and in
the amounts specified in the Agreement.  This Note is also subject to optional
prepayment, in whole or from time to time in part, on the terms specified in the
Agreement.

 

This Note is guaranteed by certain of the Company’s Subsidiaries pursuant to the
terms of that certain Multiparty Guaranty.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Yield-Maintenance Amount) and with the effect provided
in the Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such state
that would permit the application of the laws of a jurisdiction other than such
state.

 

 

MATSON, INC.

 

 

 

By

 

 

 

[Name]

 

 

[Title]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF DISBURSEMENT DIRECTION LETTER]

 

[On Company Letterhead - place on one page]

 

[Date]

 

Metropolitan Life Insurance Company

General American Life Insurance Company

MetLife Insurance Company USA

New England Life Insurance Company

MetLife Insurance K.K.

Erie Family Life Insurance Company

Union Fidelity Life Insurance Company

Pensionskasse des Bundes PUBLICA

 

c/o Metropolitan Life Insurance Company
One MetLife Way

Whippany, New Jersey 07981

 

Re:                             3.37% Series A Senior Notes due 2027
(collectively, the “Notes”)

 

Ladies and Gentlemen:

 

Reference is made to that certain Note Purchase Agreement (the “Agreement”),
dated December 21, 2016, between Matson, Inc., a Hawaii corporation (the
“Company”), and the Purchasers party thereto.  Capitalized terms used herein
shall have the meanings assigned to such terms in the Agreement.

 

You are hereby irrevocably authorized and directed to disburse the $75,000,000
purchase price of the Notes by wire transfer of immediately available funds to
[bank name and address], ABA #              , for credit to the account of the
              , account no.              .

 

Disbursement when so made shall constitute payment in full of the purchase price
of the Notes and shall be without liability of any kind whatsoever to you.

 

 

Very truly yours,

 

 

 

MATSON, INC.

 

 

 

 

 

By:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------